Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 1 of 81 Page ID #:43




                     Exhibit 1
      Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 2 of 81 Page ID #:44


                                          SUMMO NS                                                                                                FOR COURT USE ONLY
                                                                                                                                             ( SOLO PARA USO OE' LA CORTE')

                                      (CITACION JUDICIAL)                                                                                     VENTURA
                                                                                                                                        SU PERIOR CO U RT
NOTICE TO DEFENDANT:                                                                                                                        FILED
(AV/SO AL DEMANDADO):
MRS. OLSON 'S COFFEE HUT, a proprietorsh ip; WILLIAM THOMAS BRIMIGION , JR.,
                                                                                   individually
and dba MRS . OLSON'S COFFEE HUT;  MATT    BR IM IGION , individually ; and DOES 1-1000, incl.                                          JAN 19 2021
YOU ARE BEING SUED BY PLAINTIFF:                                                                                                    MICHAEL D. PLANET
                                                                                                                                  E~ecutive Officer and Clerk
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                   BY:-Ut'JI~.;;;:-::-::=:-:-' Deputv            MADRIGAL                    ·
                                                                                             County V IIC , I t:
County of Ventura and Robert Levin , M .D., in his capacity as Health Officer for Ventura
                                                                                              you respond wtthin 30 ctays . Rea a the information
NOTICE! Y.bu have beeri sued, The court may decide against you wm1ouI your being heard unless       .
~w
                                                                                                                         written response at this court and have ~ copy
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a
                                                                                                                       proper legal form if you want the court to hear your
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in
                                                                                                                                                     at the California Courts
case. There may be a court form that you can use for your response. You can find these court forms and more information                          cannot  pay the filing fee, ask the
                                                                 your county     law  library,  or  the   courthouse     nearest   you.  If you
Online Self-Help Center (www.courtinfo.ca.gov/seffhefp).
                                                                                                                     by default, and your wages, money, and property may
court clerk for a fee wa iver form. If you do- not file you r response on time, you may lose the case
be taken without furthe r warning from the court.
                                                                                                                             an attorney, you may wa nt to ca ll an atto rney
   There are other legal requirements. You may want to call an attorney right away. If you do not know
referral service. If you cannot afford an attorney. you may be eligible for free legal services from
                                                                                                                     a nonprofit legal services program. You can locate
                                                                                                                       California Courts Online Self-Help Center
these nonprofit groups at the California Leg al Services Web site (www.lawhelpcalifornia.org), the
                                                                    court  or county     bar  association    . NOTE:     The court has a statutory lien for waived fees and
(www. courtinfo.ca.gov/selfhelp) , or by contacting your local
                                                                                                                           be paid before the court will dismiss the case.
costs on any settlement or arbitration award of $1 0,000 or more in a civil case. The court's lien must
                                  Si no  responde    dentro de 30  dfas, la corte    puede    decidir    en su   contra   sin escuchar su version. Lea la informacion a
;A VISO! Lo han demandado.
continuaci6n.
                                                                                                                              presentar una respuesta por escrito en esta
    Tiene 30 DIAS DE CALENDAR!O despues de que le entreguen esta citaci6n y pape/es legales para
                                   una   copia al  demandante.   Una  carta   o   una   1/amada   telef6nica      no lo  protegen.   Su respuesta por escrito tiene que estar
carte y hacer que se entregue
                                                                               . Es  posible    que   haya   un   formulario   que   usted   pueda usar para su respuesta.
en formato legal correcto si desea que procesen su caso en la carte
                                                                                                                             de California (www. sucorte.ca.go v), en la
Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes
                                                                                                                            de presentaci6n, pida al secretario de la carte que
 bibfioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar fa cuota
                                                                              su   respuesta    a  tiempo,    puede    perder   el caso por incumplimiento y fa corte le podra
le de un formulario de exenci6n de pago de cuotas. Si no presenta
 quilar sil suefdo; djnero  y bienes  sin  mas  advectencia.
    Hay otros requlsitos regales. Es recomendable que /lame a un abogado inmedialamente. Si no conoce
                                                                                                                                  a un abogado, pvedc;.-ffamar a un servicio de
                                                                                               con   las  requisitos    para  obtener   se_rvicios legafes gratuitos de un
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla
             de servioios fega/es  sin fines  de  lucro, Pvede  enconltar   estos    gr11p!iis sin  firres-de   lucro  en  el sitio web de California Legal Services,
programa
 (www.faWhelpoalitornia.org), en el Centro de AYuda de las Cortes de California, (www.sucorte.ca,gov)
                                                                                                                             o poniendose en contacto con Fa corte o el
                                                                          cho    a rectamar    las  cu6tc1s   y  las costos   exentos p-0r imponer un gravamen sabre
 colegio de abogados locales, AV/SO: Par fey, la corle t/ene .dere.
                                                                                                                         de arb'ilraje en un caso de derecho civil. Tiene que
 cualquier recuperaci6n de $ 1o,000 6 mas de valor recibida mediante un ac1;1erdo o una concesi6n
 pagar el gravamen de la carte antes de que la carte pueda desechar el caso.
                                                                                                                             CASE NU MBER. (Numero def Caso).
The name and address of the court 1s
(El nombre y direcci6n de la carte es):
Ventura County Superior Court, 800 South Victoria Avenue, Ventura, California 93009                                     l      56-202 '1 -00549555-CU-MC-V1A


The name , address , and telephone number of plaintiffs attorney , or pl_a intiff without an
                                                                                             attorn ey, is : (El nombre,                             'f.ti.ff,oi6n y el numero
de telefono def abogado de/ demandante, o de/ demandante que no t,ene abogado, es):
                                                                                                                     'AEL D,                                             PLANET
                                                                                         Ventura , CA 93009 (805) 654-2773
Jaclyn Smith , Assistant County Counsel , S/8 274311 , 800 S. Victoria Avenue, L/C 1830,
                                                                                                                                                                         , Deputy
DATE:          1/19/2021                                                                                Clerk , by.         YVETTE MADRIGAL                              (Adjunto)
(Fecha)                                                                                                 (Secretanq)




                                            3.    CJ      on behalf of (specify):

                                                  under:D CCP 416.10 (corporation )                                          D        CCP 416.60 (minor)

                                                            D
                                                          CCP 4 16.20 (defunct corporation)                                  D        CCP 416.70 (conservate e)

                                                            D       CCP 416.40 (association or partnership )                 D        CCP 416.90 (authorized person )
                                                           CJ       other (specify)
                                             4.   D       by personal delivery on (date)                                                                                     Pae 1 of 1
                                                                                                                                                   Code of Civil Procedure§§ 412 20, 465
 Form Adopted for Mandatory Use                                                   SUMMONS                                                                             www couiis ca gov
 Judicial Council of California
 SUM-100 [Rev. July 1, 2009]
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 3 of 81 Page ID #:45


                                                                              VENTURA
     1     MICHA ELG. WALK ER. State Bar No. 150554                       SUPERIOR COURT
           County_Cou:n.sel, County of Ventura                               FILE D
     2 JACLY N SMITH , State Bar No. 274311
           Assistant County Counse l                                      JAN 19 2021
     3 KAREN MARB LE, State Bar No. 180197
           Assistan t County Counsel                                    MICHAEL D. Pl.ANET
     4 · · 800 South Victori a Avenue , L/C #1830                      Executive Officer an-cl Clerk
           Ventura , Californ ia 93009                             BY:,_ _ _ _ _ __, Deputy
     5 Telephone: (805) 654-259 0
           Facsrmi le: (805) 654-218 5
     6 E-mail:           karen.marble@ventura .org                 YVETTE MADRIGAL

     7 Atto·meys for Plaintif fs County of Ventura
       and Robert Lev in, M .D., in His Capacit y as
                                                                               (EXEMPT FROM FILING
     8 Health Officer for Ventura County                                        FEES [Gov. Code, § 6103].)
     9

    10                SUPERIOR COURT OF CALIFO RNIA, COUNT Y OF VENTU RA

    11
                                                               56-2021-00549555-CU-MC-VTA
    12    COUNT Y OF VENTU RA and ROBER T               N 0.
          LEVIN , M .D., in his capacity as Health
    13    Officer for Ventura County,                   VERIFI ED COMPL AINT FOR
                                                        TEMPO RARY RESTR AINING ORDER ,
    14                         Plaintiffs,              PRELIM INARY INJUNC TION AND
                                                        PERMA NENT INJUNC TION FOR
    15          vs.                                     VIOLA TION OF HEALT H ORDER S
                                                        AND FOR PUBLIC NUISA NCE
    16    MRS. OLSON ' S COFFE E HUT, a
          f_Yrppriet rsl~ip; WILLIA M THO:M AS          [D eemed verified pursuan t to Code Civ.
     17   BRIMJG ION, JR., indiv idua1Jy and dba        Proc.. 446]
          MRS. OLSON 'S COFFEE HUT; MAIT
     18   BRIMIG ION, individu ally; and DOES 1-
           1000, inclusiv e,
     19
                               Defenda nts.
     20

     21          Plaintif fs County of Ventura and Robert Levin, M.D. , in his capacity as Health

     22   Officer for Ventura County, allege as follows:

     23                                       General Allegations

     24          1. Plaintif f County of Ventura is and at all times relevan t herein was a politic al

     25 subdivision of the State of California (hereaft er "County ").
     26          2. Plaintif f Robert Levin, M.D., is and all time since 1998 has been the duly
                                                                                                     er
     27   appoint ed health officer for the County and for all cities within Ventura County (hereaft

     28   "County Health Officer" ).
                                                         1

                         VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                           PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 4 of 81 Page ID #:46



     1    novel coronavirus (hereafter "COVID-19" ). The declaration of state of emergency
     2    remains in effect. On March 12, 2020, the Governor issued Executive Order N-25-20

     3 ordering all state residents to heed any orders and guidance of state and local public
     4    health officials with respect to COVID- 19. A true and correct copy of Executive Order
     5    N -25-20 is attached hereto as Exhibit A and incorporated herein by reference.
     6           10. On March 12, 2020, the County Health Officer declared a local health
     7 emergency pursuant to Health and Safety Code section 10 I 080 due to the COVID-19
     8    pandemic. On March 17, 2020, the County Board of Supervisors adopted a resolution
     9    proclaiming that a local emergency and a local health emergency exist in Ventura County
    10    due to the COVID-19 pandemic and ratifying the declaration of local health emergency
    11    by the County Health Officer. The proclamation of local emergency and declaration of

    12    local health emergency remain in effect.

     13          11. The Governor's Proclamation of a State Emergency issued on March 4, 2020,

     14   waived the 30-day time period in Health and Safety Code section 101080, within which a
     15   local governing authority mus~ renew a local health emergency for the duration of the

     16   statewide emergency.

     17          12. On March 19, 2020, the Governor issued Executive Order N-33-20 ordering

     18   all residents to immediately heed the current state public health directives . A true and

     19   correct copy of Executive Order N-33 -20 is attached hereto as Exhibit Band incorporated
     20   herein by reference. Within that executive order, the State Public Health Officer and the
     21   Director of the California Department of Public Health (hereafter "CDPH"), ordered,

     22   among other things, that all individuals stay home except as essential needs required.

     23          13. Since the initial COVID-19 declaration was made in March 2020, the State -

     24   through executive orders of the Governor as well as orders and guidance documents
     25   promulgated by the State Public Health Officer - has issued evolving regulations

     26   governing industry, businesses and activities conducted within the State during the
     27   COVID-19 pandemic, tailored to meet the current demands of the health emergency.

     28   ///
                                                        3
                         VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                           PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 5 of 81 Page ID #:47




     1           14. On August 28, 2020, the State implemented the currently operative "Blueprint
     2    for a Safer Economy" which sets forth a tiered system based upon how prevalent COVID-
     3 19 is in each county and the extent of community spread. ("Governor Newsom Unveils
     4    Blueprint for a Safer Economy, a Statewide, Stringent and Slow Plan for Living with
     5    COVID-19 " (August 28, 2020)
     6    <https://www.gov.ca.gov/2020/08/28/governor-newsom-unveils-blueprint-for-a-safer-eco
     7    nomy-a-statewide-stringent-and-slow-plan-for-living-with-covid-19/> [as of January 8,
     8    2021].) A true and correct copy of the California Departmen t of Health's Blueprint for a
     9    Safer Economy Activity and Business Tiers is attached hereto as Exhibit C and
    10    incorporat ed herein by reference. The Blueprint for a Safer Economy restricts when
    11    sectors and activities may operate indoors and limits how many people may participate
    12    based on transmission risk. The tiered system consists of four categories: purple
    13    (widespread), red (substantial), orange (moderate) and yellow (minimal). The Blueprint
    14    for a Safer Economy remains in effect as of the date this complaint is signed.
    15           15. Under the Blueprint for a Safer Economy, in counties classified in the purple

     16   tier, restaurants are permitted to operate outdoors only with modifications. Wineries and
     17   tasting rooms are also permitted to operate outdoors only with modifications. Bars,
     18   breweries and distilleries must remain closed. (Exhibit C, at p. 4; see also Industry
     19   Guidance for Restaurants, wineries, and bars - updated December 1, 2020
    20    <https://covid19.ca.gov/industry-guidance/> [as of January 15, 2021].)
    21           16. The State, through the CDPH, has also issued COVID-19 Industry Guidance
     22   for Restaurants. A true and correct copy of the State's COVID-19 Industry Guidance for
     23   Restaurants is attached hereto as Exhibit D and incorporated herein by reference. The
     24   guidance restates the requirement that in counties classified in the purple tier, restaurants
     25   are only permitted to operate outdoors and must continue to follow the modifications set

     26   forth in the guidance document. The guidance requires that members of the public and
     27   staff use face coverings and requires certain hygiene measures are implemented. The
     28   guidance fm1her requires that restaurants "prioritize outdoor seating and curbside pickup
                                                        4
                         VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                           PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 6 of 81 Page ID #:48
                                                  i.




     1    to minimize cross flow of customers in enclosed environments" and "implement measures
     2    to ensure physical distancing of at least six feet between workers and customers."
     3    (Exhibit D, pp. 12-13.) The guidance states that restaurants "should continue to
     4    encourage takeout and delivery service whenever possible." (Exhibit D, at p. 3.)
     5           17. The County has been classified in the most restrictive tier, the purple tier,
     6    since November 16, 2020, due to the high rate of COVID-19 transmission in the County.

     7    Businesses, such as restaurants, that were impacted by the move to the purple tier were to

     8    make their operational modifications by midnight November 17, 2020.

     9           18. COVID-19 spreads by way of person-to -person contact. The virus spreads
    10    easily and sustainably, as demonstrated by the continuous rise in the number of persons
    11    infected by the disease both locally and nationally. COVID-19 continues to present an

    12    imminent and proximate threat to the residents of Ventura County. It is essential to

    13    control the spread of COVID-19 as much as possible and prevent the health care system

    14    from being overwhelmed.
     15          19. California is presently experiencing a massive surge in COVID-19 infections,

     16   hospitalizations and deaths.

     17          20. In light of the current "unprecedented rise in the rate of increase in COVID-19

     18   cases, hospitalizations, and test positivity rates across California," the State Public Health

     19   Officer issued a Regional Stay-At-Home Order ("Regional Order") on December 3, 2020.
    20    A true and correct copy of the Regional Order is attached hereto as Exhibit E and
     21   incorporated herein by reference. According to the State Public Health Officer,
     22   "[b ]ecause the rate of increases in new cases continues to escalate and threatens to
     23   overwhelm the [S]tate's hospital system, further aggressive action is necessary to respond
     24   to the quickly evolving situation." (Exhibit E, at p. 1.) The Regional Order applies in

     25   regions of the State with less than 15 percent ICU bed capacity. (Exhibit E, § 2.)

     26   Pursuant to the Regional Order, "[a]l1 gatherings with members of other households are
     27   prohibited ... except as expressly permitted [in the order] ." (Exhibit E, § 2(a).) The
     28   Regional Order further requires that "[a]ll individuals living in the Region shall stay
                                                         5
                         VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                           PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 7 of 81 Page ID #:49




     1 home or at their place of residence except as necessary to conduct activities associated
     2 with the operation, maintenance, or usage of critical infrastructure, as required by law, or
     3    as specificall y permitted by this order." (Exhibit E, § 2(b ).)
     4           21. Under the Regional Order, restaurants can stay open for takeout and delivery
     5    only. As such, under the Regional Order, neither outdoor nor indoor dining is permitted.
     6    "Food and Agricultur e" is classified as part of California 's Essential Critical
     7    Infrastructure Workforce . (See Exhibit E, § 2(b ), footnote 1 and "Essential Workforce"
     8    (Decembe r 3, 2020) <https://co vidl9 .ca.gov/essential-workforce/> [as of January 8,
     9    2020].) Pursuant to the Essential Critical Infrastructure Workforce and the Regional

    10    Order, "[ w]orkers supporting restaurant cany-out and quick serve food operations,
    11    including food preparation, carry-out and delivery food employees" are permitted to
    12    continue working while the Regional Order is in effect. (Ibid.)

    13           22. The Regional Order "shall remain in place for at least three weeks from the

    14 . date the order takes effect in a Region and shall continue until CDPH' s four-week
    15    projections of the Region's total available adult ICU bed capacity is greater than or equal

     16   to 15%." (Exhibit E, §§ 4 & 6.) After the termination of the Regional Order, "each
     17   county within the Region will be assigned to a tier based on the Blueprint for a Safer
     18   Economy" and the county is subject to the restrictions of the Blueprint appropriate to that

     19   tier. (ExhibitE , § 7.)

     20           23. The County is located within the Southern California Region, which fell under

     21   the purview of the Regional Order as of December 6, 2020. As of the date of the signing
     22   of this complaint, the ICU capacity in the Southern California Region remains at
     23   Opercent and the Regional Order remains in effect. Hereinafte r, the Blueprint for a Safer
     24   Economy and the Regional Order shall be referred to as the "Health Orders."

     25           24. Pursuant to Governme nt Code section 8634, during a local emergency, the

     26    County Health Officer may promulgat e orders as necessary to provide for the protection

     27    of life and property.

     28 / / /
                                                           6
                          VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                            PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 8 of 81 Page ID #:50



     1          25. Pursuant to Health and Safety Code section 101040, subdivisio n (a) , the
     2    County Health Officer "may take any preventive measure that may be necessary to protect

     3    and preserve the public health from any public health hazard during any 'state of war
     4    emergency ,' 'state of emergency ,' or 'local emergency ,' as defined by Section 8558 of the
     5    Governme nt Code, within his or her jurisdictio n." Furthermo re, pursuant to Health and
     6    Safety Code section 120175, the County Health Officer, "knowing or having reason to

      7   believe that any case of the diseases made reportable by regulation of [CDPH], or any

      8   other contagious , infectious or communic able disease exists, or has recently existed,

      9   within the territory under his or her jurisdictio n, shall take measures as may be necessary
     10   to prevent the spread of the disease or occurrence of additional cases."

     11          26. On or around December 21, 2020, in response to receiving several complaints

     12   from the public about on-site dining at the Property, the Ventura County Environme ntal

     13   Health Division ("EHD") conducted an inspection at the Prope1iy. During the inspection,

     14   persons were observed dining both indoors and outdoors at the Property. Customers
     15   dining indoors and outdoors were not wearing facial coverings. EHD investigators spoke
     16   with Operator and explained the purpose for the visit and that current Health Orders

     17   prohibit both indoor and outdoor dining. Operator stated that he was aware of the

     18 requiremen ts but would not comply.
     19          27. On or around December 21, 2020, a supervisor from EHD spoke with

     20   Operator and Kelsey Taylor ("Taylor") , another person-in-charge at the Coffee Hut, to
     21   attempt to dissuade them from operating the Coffee Hut in defiance of the Health Orders.
     22   The EHD supervisor was not successful in convincing Operator or Taylor to comply with

     23   the Health Orders despite the supervisor informing them that EHD would suspend Coffee

     24   Hut's permit to operate if they failed to come into compliance . However, Operator and

     25   Taylor stated that they were aware of the requiremen ts but would not comply.

     26          28. On or around December 22, 2020, the County Health Officer issued a closure

     27   order ("Closure Order") to the Coffee Hut. A true and correct copy of the Closure Order

     28    is attached hereto as Exhibit F and incorporat ed herein by reference.
                                                         7
                          VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                            PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 9 of 81 Page ID #:51




     1          29. On or around December 22, 2020, two investigators from EHD visited the
     2    Coffee Hut and delivered the Closure Order to Operator. While delivering the Closure
     3 Order, the investigators observed persons dining both indoors and outdoors at the Coffee
     4    Hut.
     s           30. On or around December 23, 2020, an investigator from EHD observed persons
     6 dining on the Coffee Hut' s outdoor patio.
     7           31 . On or around January 11, 2021, EHD issued a Notice of Temporary
     8 Suspension of Permit and Order of Immediate Closure ("Suspension of Pennit") to the
     9 Coffee Hut. A true and correct copy of the Notice of Temporary Suspension of Permit
    10    and Order of Immediate Closure is attached hereto as Exhibit G and incorporated herein
    11    by reference.
     12          32. On or around January 11, 2021 , an investigator from EHD visited the Coffee
     13   Hut and delivered the Suspension of Pennit to Operator. While delivering the Suspension
     14   of Permit, the investigator observed persons dining on the Coffee Hut's outdoor patio.
     15   On or around January 13, 2021, an investigator from EHD again observed persons dining
     16   on the Coffee Hut's outdoor patio.
     17          33. Under the Closure Order and the Suspension of Permit, the Coffee Hut,
     18   Owner, Operator and Does 1-1,000 are ordered to cease all food operations at the
     19   Property.
     20          34. Following receipt of such Closure Order and Suspension of Permit, the Coffee
     21   Hut, Owner, Operator and Does 1-1,000 continued to operate the restaurant and have
     22   repeatedly allowed on-site dining at the Property in violation of the Health Orders, the
     23   Closure Order and the Suspension of Permit.
     24                                 FIRST CAUSE OF ACTION

     25                            VIOLATION OF HEALTH ORDERS

     26                                   (Against All Defendants)

     27          35. Plaintiffs reallege and incorporate by reference paragraphs 1 through 34 of

     28    this complaint.
                                                        8
                          VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                            PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 10 of 81 Page ID #:52




                  36. The wrongful conduct of defendants, and each of them, as alleged herein,
      2    unless and until enjoined and restrained by the court, will cause and continue to cause
      3    great and irreparable injury to the general public, including all persons within Ventura
      4    County, by creating a significant risk of further community spread of COVID-19,
      5    including hospitalizations and deaths, which in tum is likely to result in continued and
      6    further restrictions on businesses and other operations and activities within Ventura
      7    County, detrimentally affecting the quality of life of the entire community.
      8           37. Plaintiffs have no adequate remedy at law because the amount of the damages

      9    to the general public's health, safety and welfare is unascertainable and damages cannot
     10    compensate for the societal disruption, illnesses and deaths caused by the callous
     11    disregard of health orders during a global pandemic.
     12                                 SECOND CAUSE OF ACTION

     13                                       PUBLIC NUISANCE

     14                                     (Against All Defendants)

      15          38. Plaintiffs reallege and incorporate by reference paragraphs 1 through 37 of

      16   this complaint.
      17          39. The wrongful conduct of defendants, and each of them, as alleged herein,

      18   constitutes a public nuisance per se.
      19                                            PRAYER

      20          WHEREF ORE, plaintiffs pray for judgment against defendants, and each of them,

      21   as to all causes of action as follows:
      22          A. For a temporary restraining order, a preliminary injunction and a permanent
      23   injunction, all enjoining and prohibiting defendants , and each of them, and their agents,
      24    employees, representatives, members, and volunteers, and all persons acting under, in
      25 concert with or for them, from violating state public health orders, as they pertain to the
      26    operation of restaurants, as well as the Closure Order;

      27    ///
      28    ///
                                                         9
                             VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                               PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 11 of 81 Page ID #:53



                 B. For costs of suit; and

      2          C. For such other and further relief as the court deems just and proper.

      3                                             MICHAEL G. WALKER
                                                    County Counsel, County of Ventura
      4

      5                                                        /:;aA.,(Ut,, ~ & ,
           Dated: January 19, 2021                  By_--r,,.......,........,.---.-.-,,--.......,...-r-....~ - --   -
      6                                                        KAREN MARBLE
                                                              Assistant County Counsel
      7
                                                    Attorneys for P~aintiffs C~mnty ofVen;tw·a
      8                                             and Robert Levm, M.D. m His Capacity as
                                                    Health Officer for Ventura County
      9
     10
     11
     12

     13

     14

     15
     16
     17

     18
     19

     20
     21
     22
     23

      24

      25
      26
      27
      28


                         VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
                           PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 12 of 81 Page ID #:54




                              Mrs. Olsen's Coffee Hut
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 13 of 81 Page ID #:55




                              Exh ibit A
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 14 of 81 Page ID #:56



                                      EXECUTIVE DEPARTMENT
                                        STATE OF CALIFOR NIA




                                           EXECUTIVE OR0ER N-25-20

                     WHEREAS on March 4, 2020, I proclaimed o State of Emergency to exist in
              California as a result of the threat of COVI D-19; and

                    WHEREAS     despite susiained eftorts, the virus remains a threa t and further
              efforts to control the spread of the virus to reduce and minimize the risk of
              infection are needed; and

                    WHEREAS state and local public heaith officials may, as they deem
              necessary in the interest of public health, issue guidance limiting or
              recommen ding limitations upon attendanc e at public assemblies, conference s,
              or other mass events, wriich could cause the cancellatio n of such gatherings
              through no fault or responsibility of the pariies involved, thereby constituting a
              force majeurc: and

                      WHEREAS the Deparirnen i of Public Health is maintaining up-to--dote
              guidance relating to COVID-19, available io the public at
              hi Ip://cdpr:.ca ,ciov /c.oyid 19: and

                     WHEREAS the State ot California and local governments, in collaborati on
              with the Federal governmen t, continue sustained efforts to minimize the spread
              and mitigate the etfects of COVID--19; and

                   WHEREAS there is a need to secure numerous facilities to accommod ate
              quarantine , isolation, or medical !reotment of individuals testing positive for or
              exposed to COV!D-19; and

                     WHEREAS, many individuals who have developme ntal disabilities ond
              receive services through regional centers funded by the Departmen t of
              De velopment al Services also have chronic medical conditions that make them
              more susceptible to serious symptoms of COVID- 19, and it is critical that they
              c ontinue to receive their services while also protecting their own health and the
              general public health; and

                     WHEREAS individuals exposed to COVID-i 9 may be temporarily unable to
              repori to work due lo illness caused by COVID-19 or quarantine s related lo
              COVI D-1 9 and individuals d irectly affected by COV ID-19 may experience
              potential loss of income. health care and medical coverage, and ability to pay
              for housing and basic needs, thereby placing increased demands on already
              strained regional and local health and saf·eiy resources such as sheliers and
               food banks; and

                     WHEREAS in the interest of public health and safety, it is necessary to
               exercise my authority under the Emergency Services Acl, specifically
               Governme nt Code section 8572, to ensure adequate facilities exist to address
               the impacts of COVI D- 19: and




                                        Exhibit A, Page 1 of 5
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 15 of 81 Page ID #:57




                     WHEREAS under the provisions of Government Code seclion 8571, I find
              1hoi strict complia nce with variou5 statules and regulations speciiied in this order
              would prevenf. hinder, or delay oppropriate ocfions lo prevent and m itigate 1he
              e ffects of the CO VI D· 19 pandemic.

                    NOW, THEREFORE, I, GAVIN NEWSOM , Govern o 1 of the Stat e of Colifornio.
              in accordance with the authority vested in me by the State Constitution and
              statutes of the State of California, and in particular, Government Code sections
              8St7, 857 1 ond 857?., do hereby issue the fo llowing order to become effedive
              immediately:

                    IT IS HEREBY ORDERED THAT:

                     l. All re sidents ore to heed any orders and guidance of slate and local
                        public healtl, officials, including but not limited to the imposition of
                        social distancing measures, 1o control the spread of COVID- 19.

                    2. For the period that begor1 January 24, 2020 through tt,e du1 a tio11 of this
                       emergency, the Employmeni Development Department shol! have the
                       discretion to waive the one-week waiting period in Unemployment
                       Insurance Code S<?-ciion 2627(b)(l ) for disobility insurance applicants
                       who are unemployed and disabled as a resul·I of th e COVID-19, and
                       w ho are otherwise eligible for disability insurance b e nefits.

                    3. For the period that began Jonuory 24, 2020 through the dura tion of this
                       emergency, the Employmen t Development Department shall hove the
                       discretion to waive the one-week waiting period in Unemployment
                       Insurance Code section 1253 (d) for unemployment insurance
                       applicants who are unemployed <JS o resu(i of the COV\D- 1?, and who
                       are otherwise eligible for unempioyment insurance benetils.

                     4. Notwithslonding Health and Sa fe1y Code section 1797, l 72(b), during
                        the course of this emergency, the Director of the Emergency Medical
                        Services Authority shall have the authority to implement additions to
                        locai optiona l scopes of practic e wilhout first consulting with a
                        committee ot local EMS medical director, named by the EMS Medic al
                        Directors Association of Colfornia.

                     5. In order to quickly provide relief from interest and penalties, the
                        provisions of the Revenue and Taxation Code that apply to the tax es
                        and fees administered by the Department of Tax and Fee
                        Administration, requiring the tiling of o statement under penalty of
                        perjury setilng forth the facts for a claim for relief, are suspended for a
                        period ot 60 days after the date of this Order for any individuals or
                        businesses who are unable io file o timely tax return or make a timely
                        paymen t as a result of complying wiih a stare or local public health
                        official 's imposition or recommendatio n of soc ial distancing measures
                        rel a ted to COViD· l?,

                     6. The Franchise Tax Board, the Board of Equalization. the Department of
                        rox and Fee Administration , and the Oflice of Tax .Appeals shall use
                        tt,eir administrative powers wh ere appropriate to provide lhose
                        individua ls and businesses impacted by com plying wiih o stoie or local
                        public health official's imposition or recomm e ndation of social




                                        Exhibit A, Page 2 of 5
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 16 of 81 Page ID #:58




                      distancing measures related to COVID-19 with the extensions for filing,
                      payment, audits, billing, notices, assessments, claims for refund, and
                      relief from subsequen1 penalties and interest.

                   7. The Governor's Office of Emergency Services shall ensure adequate
                      sla te staffing during this emergency. Consistent with applicoble federal
                      law, work hour limitations for retired onnuilonts, permanent and
                      in termitten t personnel, and state managemen t and senior supervisors ,
                      are suspended. Fudhermore, rei nsk1ternen! o nd work hour lirniintions in
                      Government Code seciions 21220, 21224(0) . and 752.2.56 (bl, (d), (f),
                      o nd [g), and the tim e limiiations in Governme nt Code section 19888. l
                      and California Code of Regulations, 1i!le 2, sections 300-303 are
                      suspended. The Director of the California Department o f Human
                      Resources must be notified of any individual emp loyed pursuant to
                      these woivers ,

                   8. The California Health and Human Services Agency and the Office of
                      Emergency Services shoil identify, and shall otherwise be preprned to
                      make availabk>-in cluding through ihe execution of any necessary
                      contracts or other ogreernents ond. if necessary, through the exercise
                      of the Stole's power to commandee r property-· hotels and other
                      ploces of temporary residence, medical facilities, and other facilities
                      that are suitable for use as places ot 1ernporary residence or medical
                      fociiities as necessary for quarantining, isolating, or Ir ea ting individu als
                      who ie st positive for COVID-19 or who have had a high-risk exposure
                      and are th ought to be in the incubation period.

                   9. The certification and licensure requ irements of California Code of
                      Regulations, Tille 17, section 1079 and Business and Professions Code
                      section 1206,5 are suspended as to ol! persons who meet th e
                      requirements under the Clinical Laboratory Improvement Amendme nts
                      of seclion 353 of the Pubfic Healirl Service .Act tor high complexity
                      testing and who me performin\J onolysis of samples to tes1 tor SARS-
                      CoV-2, the virus that causes COVID-19, in any certified public heallh
                      loboraiory or licensed clinical laboratory,

                   10.To ensure that individuals with deve!opmen !ol disabilities continue to
                      receive the services and supports mandated by !heir individual
                      program plans threatened by disruptions caused by COVID·· l 9, the
                      Dil'ector of the Department of Developmen tol Services may issue
                      directives waiving any provision or requiremen t of the Lanterman
                      Developmen ta l Disabilities Services .Act, lhe California Early
                      Interve ntion Services Aci, and the accompanyi ng regulations ot Title
                      17, Division 2 of the California C ode of Regulations. A directive may
                      delegate 1o the regional cen1ers any authority granted to the
                      Depar tment by law where the Director believes such delegation is
                      ne cessary to ensure services to individuals with developme ntal
                      disabilities. The Director shall describe the need justifying 1he waiver
                      granted in each di1ective and articulate how the waiver is necessary
                      lo protect the public health or safety from the threat of COVID-19 or
                      neces sary to ensure that services TO individuals wilh d eve!opmen1ol
                      disabilities are not disrupte d. Any w aiver granted by a directive shail
                      expire 30 days from the date of its issuance. The Director may grant
                      one or more 30-da y extensions ff the waiver conlinues 1o b e necessary




                                      Exhibit A, Page 3 of 5
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 17 of 81 Page ID #:59




                    to protect healih or safety or to ensure delivery of services. The
                    Dirodor shall rescind a waiver once it is no longer necessary to protect
                    p ublic heallh or safety or ensure delivery' of serviCF)S. Any waivers and
                    exlensions granted pursuant to this poragroph sholi be posied on the
                    Department's website.

                  11. Notwithstand ing any other provision of state or local low, including the
                      Baglev-Keen e Act or the Brown Act, o loco! legislativ,e, body or siate
                     body i!i outhoriz.ed to hold public rnee1ings via t0l0confgr~n cing and to
                     make public meetings accessible telephonicall y or otherwise
                     electronically io oll members ol 1he public seeking to attend ond to
                     address the local legislative body or state body, during the period in
                     which stale or local public officio!~ impose or recommend measures to
                     promote soda! distancing, inclL•ding but not limited to limilafions on
                     public even1s, All requirements in bolh the Bcigley-Keene Act and the
                     Brown Act expressly or impliedly requiring the physical p1esence of
                     members, tho clerk or other personnel of the body, or of the public as
                     o condition of pmticipation in or quorurn for o public meeting are
                     hereby waived

                     in porlicular. any otherwise-op plicoble requirements that

                        (i)     siaie and local bodies noric1c, C'Llch ieieconteren ce iocoiion
                                from which a member will be pmticipoting in a public
                                meeting;
                        (ii)    each leleconieren ce loccition l)e accessible to the public:
                        (iiij   members of the public may address the body at each
                                1eleconterenc ,:'l conference location;
                        (iv)    state and local bodies post agendas at all ieleconteren ce
                                locations;
                        {v)     ol leosi one member of the sta te body be physically present
                                at the location specified in !he no1ice of the meeting; and
                        (vi)    during teleconferen ce meetings, a least a quorum of the
                                members of the iocal body parlicipale from locations within
                                the boundaries of the terrifory over which the locol body
                                exercises jurisdiction

                     are hereby 5uspended, on tr,e conditions thGt:

                         (i)    each state or local body must give advance notice of each
                                public meeting, according lo the timefrarne otherwise
                                presc1ibed by tt,e Bogley-Keene Act 'X the Brown Act, and
                                using the means olhervvise prescribed by the Bagley-Keen e
                                Aci or the Brown Ac!. m opplicoble; and
                         (ii)   consistent with the notice requirement in prnagropl1 {ij, eacr,
                                state or local body must notice at leas1 one publiciy
                                accessibie location from which members of the public 5hall
                                have ti,e right to observe and oifer public cornrner;I al the
                                p1.1blic: meeting, consistent with th e public's righ ts of '.Jccess
                                and public comment oihervvise provided for by the Bagley..
                                Keene Act and the Brown Act, as opplicoble (including, but
                                not limited to, !he re quirement that such rights of access and
                                pubiic comment be made avoiloble in a mcmner consistent
                                with the Americans w;th Disabilities .Aci).




                                     Exhibit A, Page 4 of 5
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 18 of 81 Page ID #:60




                       In addition lo the mandatory conditions set forth above, all stale and
                       local bodies are urged to use sound discretion and to make
                       reasonable efforts to adhere as closely as reasonably possible io the
                       provisions of the Bagley--Keene Acl and the Brown ,Act, and other
                       applicable local laws reguiating !he conduct of public meetings, in
                       order to maximize transparency and provide the public access to iheir
                       meetings.

                    IT IS FURTHER ORDERED   tr1at as soon as hereafter possible, this Order be
              filed in the Office of the Secrelary of State and !hat widespread publicity and
              notice be given of this Order.

                    This Order is not intended to, and does not, create any rights or benefits,
              substantive or procedural, enforceable at low or in equity, against the Stole of
              California, its agencies. departments, entities, officers, employees, or any other
              person.


                                                     IN WITNESS WHEREOF I have
                                                     hereunto set my hand and caused
                                                     the Great Seol of the State of
                                                     California to be affixed this 12th day
                                                     of Ma h 2020,




                                                     ATTEST:




                                                     ALEX P;\DILLA
                                                     Secretary of State




                                       Exhibit A, Page 5 of 5
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 19 of 81 Page ID #:61
                                   \     •'




                              Exh ibit B
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 20 of 81 Page ID #:62


                                     EXECUTIVE DEPART MENT
                                      STATE OF CALIFOR NIA


                                          EXECUTIVE ORDER N-33-20

                   WHEREAS on March 4, 2020, I proclaimed a State of Emerge ncy to exist in
            California as a result of the threat of COVID-19; and

                  WHEREAS in a short period of time, COVID-19 has rapidly spread
                                                                                           from
            th rou ghout Californio , necessitati ng updatGd and mor,::, dringent guidance
            federal, state, and local public health officials; and

                   WHEREAS for the preservation of public health and safety throughout the
            entire State of California, 1find it necessary for all Ca lifornians to heed the State
            public health directives from the Departmen t of Public Heallh.

                   NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
            in accordanc e with the authority vested in me by the State Constitution and
            statutes of the State of California, and in particular. Governme nt Code sections
            8567, 8627, and 8665 do hereby issue the following Order to become effective
            immediate ly:

                   IT IS HEREBY ORDERED THAT:

                   l) To preserve the public health and safety, and to ensure the healthcare
                      delivery system is capable of serving all, and prioritizing those at th e
                      highest risk and vulnerabili ty, all residents are direcied to immediate ly
                      heed the current State public hea lth directives, which I ordered the
                      Departme nt of Public Health to develop for the curren t statewide
                      status of COVID- 19. Those directives ore consisten t with the March 19,
                      2020, Memorand um on Identificati on of Essential Critical Infrastructure
                      Workers During COVID-19 Response, found at: https://cov idl9-co ,qov/,
                      Those directives follow:

                                ORDER OF TH E STATE PUBLIC HEALTH OFFICER
                                             March 19. 2020

                       To p ro tect public health, I as State Public Hea lth Officer and Director
                       of the California Departmen t of Public Health order all individua ls living
                       in the State of California to stay home or at their place of residence
                       except as needed to maintain continuity of operations of the federal
                       critical infrastructure sectors, as outlined a t
                       ht ps://www.cisa.gov/iden1itvinq-crHicol-irifrastructure-during"covid-19 .
                       In addition, and in consulta tion with the Director of the Governor's
                        Office of Emergency Services. I may designate additional sec tors as
                       critical in order to protect the health and well-being of all Californians.

                       Pursuant to the authority under the Heal th and Safety Code 120 125,
                       120 140, 13 1080, 120130(c), 120135, 120 145, 120175 and 120 150, this
                       order is to go into effect immediate ly and shal l stay in effect until
                       further notice.

                        The federa l governmen t has iden tified l 6 critical infrastructure sec tors
                        whose assets, systems, a nd networks, whether physical or virtual, are
                        considered so vital to the United Sta tes that their incapacita tion or




                                            Exhibit B, Page 1 of 2
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 21 of 81 Page ID #:63



                       destruction would have a debilitating effect on security. economic
                       security, public health or safety, or any combination thereof. I order
                       that Californians working in these 16 critical infrastructure sectors may
                       continue their work because of the importance of these sectors to
                       Californians' health and well-being .

                       This Order is being issued to protect the public health of Californians.
                       The Ca lifornia Department of Public Health looks to establish
                       consistency across the state in order to ensure that we mitiga te the
                       impact of COVID-19. Our goal is simple, we want to bend the curve,
                       and disrupt the spread of the virus.

                       The supply chain must con tinue, and Californians must have access to
                       such necessities as food, prescriptions, and health core . When people
                       need to leave their homes or places of residence, whether to obtain
                       or perform the functions above, or to otherwise faci litate authorized
                       necessary activities, they should at all times practice social distancing.

                   2) The healthcare delivery system shall prioritize services to serving those
                      who are the sickest and shall prioritize resources , including personal
                      protective equipment, for the providers providing direct care to them .

                   3) The Office of Emergency Services is directed to take necessary steps to
                      ensure compliance with this Order.

                   4) This Order shall be enforceable pursuant to California law, including,
                      but not limited to, Government Code section 8665.

                     IT IS FURTHER ORDERED that as soon as hereafter possible. this Order be
             filed in the Office of the Secretary of State and that widespread publicity and
             notice be given of this Order.

                    This Order is not intended to, and does not, crea te any rights or benefits,
             substantive or procedural, enforceable at low or in equity, against the State of
             California, its agencies, departments, entities, officers, employees , or any other
             person.


                                                    IN WITNESS WHEREOF I have
                                                    hereunto set my hand and caused
                                                    the r--:.
                                                    C I"
                                                    0




                                                    GA
                                                              r of California

                                                    ATTEST:




                                                    ALEX PAD ILLA
                                                    Secretory of State




                                          Exh ibit B, Page 2 of 2
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 22 of 81 Page ID #:64




                              Exhibit C
                   Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 23 of 81 Page ID #:65




                                   Blueprint for a Safer Economy
                                                   Activity and Business Tiers


                                   Widespread                                                   l'JtQde,~ t~                  Minimal
SECTORS                                                                                            ~:,~
                                      ner 1                                                       n~r3                         Tier4

                            Open                           Open                         Open                         Open
Critical Infrastructure
                            with modifications             with modifications           with modifications           with modifications

                            Outdoor gatherings only        Indoor gatherings strongly   Indoor gatherings strongly   Indoor gatherings strongly
                            w ith modifications            discouraged, allowed with    discouraged, allowed with    discouraged, allowed with
Gatherings*
                                                           modifications                modifications                modifications
                            •   Max 3 households
                                                           •   Max 3 households         •   Max 3 households         •   Max 3 households
                                                                                                                                                  I~
                            Open                           Open                         Open                         Open
Limited Services
                            with modifications             with modifications           with modifications           with modifications

Outdoor Playgrounds &       Open                           Open                         Open                         Open
Outdoor Recreational        with modifications             with modifications           with modifications           with modifications
Facilities   **
                            Open Indoors                   Open indoors                 Open indoors                 Open indoors
                                                      I'
Hair Salons & Barbershops                             I
                            with modifications             with modifications           with modifications           with modifications




                                                                                                                                                  1

                                                      Exhibit C, Page 1 of 6
                  Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 24 of 81 Page ID #:66



                                          Widespread                                                 Mocl'e,rate                   Minimal
SECTORS
                                                                                                                                    Tier 4
                                             Tierl                                                       ,, ·'·"' 3
                                                                                                       Tt~ts

                             Open Indoors                    Open Indoors                   Open Indoors                 Open Indoors
All Retail                   with modifications              with modifications             with modifications           with modifications
(including critical              •     Max 25% capacity      •     Max 50% capacity
infrastructure, except
standalone grocers)



                                 Open Indoors                Open indoors                    Open indoors                 Open Indoors

                                 with modifications          with modifications              with modifications           with modifications

Shopping Centers (Malls,         •     Max 25% capacity      •      Max 50% capacity         •   Closed common areas      •   Reduced capacity food
Destination Centers,             •     Closed common areas   •      Closed common areas      •   Reduced capacity food        courts (see                 ,,,
Swap Meets)                      •     Closed food courts    •      Reduced capacity food        courts (see                  restaurants)
                                                                    courts (see                  restaurants)
                                                                    restaurants)                                                                          .,

                                 Open Indoors                Open indoors                   I Open indoors               I Open indoors
 Personal Care Services***   I
                                 with modifications          with modifications              with modifications           with modifications

                                     Outdoor Only                Open indoors               I Open indoors               I Open indoors
 Museums, Zoos, and          I with modifications                with modifications          with modifications           with modifications
 Aquariums                                                   ,.     Indoor activities max        Indoor activities max
                             I
                                                                    25% capacity            1·   50% capacity




                                                                                                                                                      2

                                                             Exhibit C, Page 2 of 6
                    Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 25 of 81 Page ID #:67



                                   Widespread                                          Moderate                      Minimal
SECTORS
                                      nerl                                               Tier 3       '               Tier4

                            Outdoor Only           Open indoors     -          Open indoors                 Open indoors
                            with modifications
                                                   with modifications          with modifications          with modifications
Places of Worship
                                                   •   Max 25% capacity or     •   Max 50% capacity or     I•   Max 50% capacity
                                                       100 people, whichever       200 people, whichever
                                                       is fewer                    is fewer

                            Outdoor Only           Open Indoors                Open indoors                 Open indoors
                            with modifications    , with modifications         with modifications           with modifications
Movie Theaters
                                                   •   Max 25% capacity or     •   Max 50% capacity or   j•     Max 50% capacity
                                                       100 people, whichever       200 people, whichever
                                                       is fewer                    is fewer

                            Open                   Open                        Open                         Open
                                                                                                                                             ...
                            with modifications     with modifications          with modifications           with modifications
Hotels and Lodging
                                                   •   +Fitness centers        •   +Fitness centers         •   +Fitness Centers (50%)
                                                       (+10%)                      (+25%)                   •   +Spa facilities etc.
                                                                               •   +Indoor pools

                            Outdoor Only           Open indoors                Open indoors                 Open indoors
                            with modifications     with modifications          with modifications           with modifications

                                                   •   Max 10% capacity        •   Max 25% capacity         •   +Saunas
Gyms and Fitness Centers
                                                                               •   +Indoor pools            •   +Steam rooms
                                                  '•   +Climbing walls
                                                                                                            •   Max 50% capacity




                                                                                                                                         3

                                                  Exhibit C, Page 3 of 6
                 Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 26 of 81 Page ID #:68



                                        Widespread                                        ;Moderate
                                                                                           /!'>,   "'" -~:::
                                                                                                                           Minimal
SECTORS
                                            Tier 1                                                 Tier-~                   Tier4

                           1
                               Outdoor Only           Open indoors                Open indoors                   Open indoors

                               with modifications     with modifications          with modifications             with modifications
Restaurants
                                                      •   Max 25% capacity or     •   Max 50% capacity or       I•   Max 50% capacity
                                                          100 people, whichever       200 people, whichever
                                                          is fewer                    is fewer

                               Outdoor Only           Outdoor Only                Open indoors                   Open indoors

                               with modifications     with modifications          with modifications             with modifications
Wineries
                                                                                  •   Max 25% capacity           •   Max 50% capacity or
                                                                                      indoors, or 100 people,        200 people indoors,
                                                                                      whichever is fewer             whichever is fewer

Bars, Breweries, and           Closed                 Closed                      Open Outdoors                  Open indoors
Distilleries                                                                                                     with modifications
                                                                                  with modifications
(where no meal provided)                                                                                         •   Max 50% capacity
(follow restaurant
guidance where meal is
provided)
                               Outdoor Only           Outdoor Only                Open Indoors for naturally    IOpen indoors for activities
                                                                                  distanced activities           with increased risk of
                               with modifications     with modifications
                                                                                                                 proximity and mixing
                                                                                  with modifications
                               e.g.                   e.g.
Family Entertainment                                                                                             with modifications
                                                                                  •   Max 25% capacity
Centers                        •      Kart Racing     •      Kart Racing
                                                                                  •   Bowling Alleys             •   Max 50% capacity
                               •      Mini Golf       •      Mini Golf
                                                                                                                 •   Arcade Games
                               •      Batting Cages   •      Batting Cages
                                                                                                                 •   Ice and rollerskating
                                                                                                                 •   Indoor playgrounds


                                                                                                                                               4

                                                      Exhibit C, Page 4 of 6
                  Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 27 of 81 Page ID #:69



                                     Widespread                                                  Maderate                          Minimal
SECTORS
                                       Tier 1                                                      Trer3                            Tier4

                          Outdoor Only                    Outdoor Only                Open indoors                    Open indoors
Cardrooms, Satellite                                                                   with modifications             with modifications
                          with modifications              with modifications
Wagering
                                                                                       •     Max 25% capacity         •       Max 50% capacity

                                                                                       Open indoors                   Open indoors
                          Remote                          Remote
                                                                                       with modifications             with modifications
Offices
                                                                                       •     Encourage telework       •       Encourage telework


                          Open                            Open                         Open                           Open

Professional Sports       •   Without live audiences 1 •     Without live audiences    •     Without live audiences   •       Without live audiences
                          •   With modifications       •     With modifications        •     With modifications       •       With modifications

                          Closed                     I Closed                         j Outdoors Only                 Outdoors Only
                                                                                                                                                       1~
                                                                                                                      •
                                 ~                    I
                                                                                           • Max 20%                          Max 25%
                                                                                           • Regional visitors (120   •       Regional visitors (120
                                                                                             miles)                           miles)

Live Audience Sports***
                                                                                           • Advanced reservations    •       Advanced reservations
                                                                                             only                             only
                                                                                           • Assigned seating only        •   Assigned seating only
                                                                                           • In-seat concessions          •   In-seat concessions
                                                                                             only (No concourse               only (No concourse
                                                                                             salesL_                          sales)




                                                                                                                                                       5

                                                          Exhibit C, Page 5 of 6
                      Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 28 of 81 Page ID #:70


                                                                                                     -'
                                           Widespread                                                       "J IVl't>detate                 Minimal
 SECTORS
                                             Tierl                                                              n ~T 3                       Tier4

                                  Closed                         Closed                          Smaller Parks Open                 Larger Parks Open

                                                                                                 •        25% capacity or 500       •   25% capacity
                                                                                                          people, whichever is      •   Advanced reservations
                                                                                                          fewer                         only

  Amusement Parks***                                                                             •        Outdoor attractions
                                                                                                          only
                                                                                                 •        In-county visitors only
                                                                                                 •        Advanced reservations
                                                                                                          only


*Gatherings updated November 13, 2020
**Outdoor playgrounds and outdoor recreational facilities updated September 28, 2020
***Perso nal care services, live audie nce professional sports and amusement parks updated October 20, 2020
                                                                                                                                                                    ':,




                                                                                                                                                                6

                                                                 Exhibit C, Page 6 of 6
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 29 of 81 Page ID #:71




                              Exh ibit D
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 30 of 81 Page ID #:72
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 31 of 81 Page ID #:73




                                       OVERVIEW
  On March 19, 2020, the State Public Health Officer and Director of the California
  Departme nt of Public Health issued an order requiring most Californians to stay at home
  to disrupt the spread of COVID-19 among the population .

 The impact of COVID-19 on the health of Californians is not yet fully known. Reported
  illness ranges from very mild (some people have no symptoms) to severe lllness that may
  result in death. Certain groups, including people aged 65 or older and those with serious
  underlying medical cond itions, such as heart or lung disease or diabetes, are at higher
  risk of hospitalization and serious complicati ons. Transmission is most likely when people
  are in close contact or in a poorly ventilated area with an infected person, even ifthat
  person does not have any symptoms or has not yet develope d symptoms.
  Precise informatio n about the number and rates of COVI0-19 by industry or occupatio nal
  groups, including among critical infrastructure workers, is not available at this time. There
  have been multiple outbreaks in a range of workplace s, indicating that workers are at risk
  of acquiring or transmitting COVID-19 infection . Examples of these workplace s include
  hospitals, long-term care facilities, prisons, food production , warehouses, meat processing
  plants, restaurants, and grocery stores.
  As stay-at-ho me orders are modified, it is essential that all possible steps be taken to
  ensure the safety of workers and the public.
  Key prevention practices include:
     ✓ ensuring adequate ventilation in all spaces,
     ✓ physical distancing to the maximum extent possible,
      ✓ use of face coverings by workers (where respiratory protection is not required) and
        customers/ clients,
     ✓ frequent handwash ing and regular cleaning and disinfection,
     ✓ training workers on these and other elements of the COVID-19 prevention plan.

  In addition, it will be critical to have in place appropria te processes to identify new cases
  of illness in workplace s and, when they are identified, to intervene quickly and work with
  public health authorities to halt the spread of the virus.




                                            Exhibit D
                                           Page 2 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 32 of 81 Page ID #:74




                                           PURPOSE
 This documen t provides guidance for restaurants to support a safe, clean environme nt
 for workers and customers. Businesses must identify and monitor the County Risk Level
 for the county the business is operating in and make required adjustments to their
 operations :
     • Purple - Widesprea d - Tier 1: Outdoor operations are permitted and must
        continue to follow the modificatio ns in this guidance. Performers must maintain
        physical distancing from spectators and other performers. Performers who are
        singing, shouting, playing a wind instrument, or engaging in similar activities
        without a face covering must maintain at least twelve feet of distance from
        spectators. Additional modificatio ns for performan ces may be required by the
        forthcomin g Live Performances guidance.
     • Red - Substantial - Tier 2: Indoor operations are permitted but must be limited to
        25% capacity or 100 people, whichever is fewer, and continue to follow the
        modificatio ns in this guidance. For indoor performan ces, performers must wear
        face coverings at all times and maintain physical distancing from spectators and
        other performers. Performers are counted toward the occupanc y capacity limit.
        Additional modificati ons for performan ces may be required by the forthcomin g
        Live Performances guidance.
    •    Orange - Moderate - Tier 3: Indoor operations are permitted but must be limited
         to 50% capacity or 200 people, whicheve r is fewer, and continue to follow the
         modificatio ns in this guidance. For indoor performan ces, performers must wear
         face coverings and observe all other required modificatio ns consistent with the
         forthcomin g Live Performan ce guidance. In the interim, performers must wear
         face coverings at all times and maintain physical distancing from spectators and
         other performers. Performers are counted toward the occupanc y capacity limit.
     •   Yellow - Minimal -Tier 4: Indoor operations are permitted at 50% capacity and
         must continue to follow the modificatio ns in this guidance. For indoor
         performan ces, performers must wear face coverings and observe all other
         required modificati ons consistent with the forthcomin g Live Performan ce
         guidance. In the interim, performers must wear face coverings at all times and
         maintain physical distancing from spectators and other performers. Performers
         are counted toward the occupanc y capacity limit.
  For the most updated informatio n on county tier status, visit Bluep rint for a Sofer
  Economy. Please note that local health departme nts can have more restrictive criteria
  and different closures. Find y our c ounty' s loco! inrormatio n.
  NOTE: Restaurants should continue to encourag e takeout and delivery service
  whenever possible. Restaurants providing takeout, drive-through pick-up, and delivery
  may only sell unsealed containers of alcoholic beverages (such as cocktails) when
  purchased in the same transactio n as a meal. A meal is not required for the sale or
  delivery of alcoholic beverages in manufactu rer-sealed containers. Restaurants should




                                          Exhibit D
                                         Page 3 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 33 of 81 Page ID #:75




 refer to COVlD-19 guidance from the California Departm ent of Alcoholic Beverag e
 Control. Restaurants may also have other operatio nal aspects and service offerings
 covered in other guidanc e, which are available on the Industry Guidanc e 'to Reduce
 Risk website. Restaurants may not open those operatio ns until permitte d by the
 Blueprint and when doing so must review this guidanc e to apply the appropr iate
 protocols to all aspects of operations, including :

     o Takeout and delivery (Delivery Services guidanc e)
     o Bars and brew eries (Bars, Breweries , and Distilleries guidanc e)
     o Wineries and tasting rooms (Win eries and Tasting Rooms guidanc e)
     o   Offices (Office guidanc e)
     o Game operatio ns, such as bowling alleys, pool tables, etc. (Family
       En tertainm ent Centers guidanc e)
     o Mainten ance and custodia l work (Limited Services guidanc e)

 This guidanc e is not intended for concert, performa nce, or entertain ment venues.
 Those types of establishments should remain closed until they are a llowed to resume
 modified or full operatio n through a specific reopenin g order or guidanc e.
 The guidanc e is not intended to revoke or repeal any worker rights, either statutory,
 regu latory or col lectively bargaine d, and is not exhaustive, as it does not include county
 health orders, nor is it a substitute for any existing or newly created safety and health-
 related regulato ry requirem ents such as those of Cal/OSHA, including          a pending
                                                                           1· Stay current on
 Emergen cy Temporary Siandard expecte d to go into          effect soon .-
 changes to public health guidanc e and state/loc al orders as the C0VID-1 9 situation
 continue s. Cal/OSHA has more compreh ensive guidanc e on their Cal/OS:HA General
 Guidelines on Protectin g Workers from CO VID~l9 webpa.g e. The U.S. Food and Drug
 Administration has guidanc e for restaura nts and the CDC has addition al requirements in
 their guidanc e for businesses and employe rs.



                      Required Use of Face Coverings
  Consult the CDPH Guidcmc e on the Use of Face Coverings, which broadly requires the
  use of face covering s for both member s of the public and workers in all public and
  workpla ce settings outside the home. Comple te details, including all requirements and
  exemptio ns to these rules, can be fou nd in the guidanc e, which should be c hecked
  oerrodically for updates .
                                                                                     E:conom y .
  For the most updated informat ion on county status, visit Blu(31print for a Safser
  Please note that local health departm ents can have more restrictive criteria and
  different closures. Find your county's local inform ation .




                                             Exhibit D
                                            Page 4 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 34 of 81 Page ID #:76




          Workplace Specific Plan
           •   Establish a written , workplace-speci fic COVID- 19 prevention plan at every
               location , perform a comprehensive risk assessment of all work areas and
               w ork tasks, and designate a person at each establishment to implement
               the plan.

           •   Incorporate the CDPH Face Covering Guidanc e into the Workplace
               Specific Plan and include a policy for handling exemptions.

           •   Identify contact information for th e local health department w here the
               restaurant is located for communicating informa tion about COVID-19
               outbreaks among w orkers or customers.

           •   Train a nd communicate with worke rs and worker representatives on the
               pla n and make the p lan available to workers and their representatives.

           •   Regularly eva luate the establishme nt for compliance with the plan a nd
               document and correct deficiencies identified.

           •   Investigate any COVID-19 illness and determine if any work-rela ted factors
               could have contributed to risk of infection . Update the plan as needed to
               prevent further cases .

           •   Implement the necessary processes and protocols when a w orkplace has
               an outbreak, in accordance with CDPH guide lines and orders or guidance
               from the local hea lth d epartment.

           •   Identify close contacts (within six feet for a cumulative tota l of 15 minutes
               or more over a 24-hour period) of an infected person and take steps to
               isolate COVID-19 positive w orker(s) and close contacts.

           •   Notify a ll employees in writing , and employers of subcontracted
               employees, w ho may have been exposed to CO VID- 19 and report
               workplace outbreaks to the local health department. For additional
               information on employer responsibilities under AB 685 (Chapter 84,
               Statutes of 2020), refer to the Enhanced Enforcement a nd Emoloyer
               Reporting ReqUirements from Cal/OSHA and the Employer Questions
               about AB 685 from CDPH .

           •   For outdoor operations: Establish an effective heat illness prevention plan
               w ith written procedure s in both English and the language understood by
               the majority of the employees . The plan must be available to employees at
               the w orksite. See the CaVOSHA heat iflness prevention page for resources,
               including FAQs, a webinar, and a sample written plan . Ele ments of a heat
               illness preve nt p lan must include:
               o   Access to potable drinking water




                                           Exhibit D
                                         Page 5 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 35 of 81 Page ID #:77




               o Access to shade

               o Cool down breaks

               o Emergenc y procedure s for heat illness cases

               o    High heat procedure s when the temperatu re exceeds 95 degrees

               o Monitoring of employees who are acclimatizing during a heat wave
               o    Training on heat illness prevention and symptoms

           •   Adhere to the guidelines below. Failure to do so could result in workplace
               illnesses that may cause operations to be temporaril y closed or limited.


          Topics for Worke r Training
           •   Informatio n on COV ID- 19, how to prevent it from spreading, and which
               people are at higher risk for severe illness or death.

           • Self-screen ing at home, including temperatu re and/or symptom checks
             using CDC guidelines .

           • The importanc e of not coming to work:
                o   If a worker has symptoms of COVID-19 as described by t!1e CDC, such
                    as a fever or chills, cough, shortness of breath or difficulty breathing,
                    fatigue , muscle or body aches, headache , new loss of taste or smell,
                    sore throat, congestio n or runny nose, nausea, vomiting, or diarrhea,
                    OR

                o   If a worker was diagnosed w ith COVID-19 and has not yet been
                    released from isolation, OR

                o   If, within the past 14 days, a worker has had contact with someone
                    who has been diagnosed with COVID-19 and is considere d potentially
                    infectious (i.e. still on isolation).
           •   To return to work after a worker receives a COVID-19 diagnosis only after
               meeting CDPH Guidance ,on Returning to Work or Sc hool Following
               COVID-19 Diagnosis.
           • To seek medical attention if their symptoms become severe, including
             persistent pain or pressure in the chest, confusion, or bluish lips orface.
             Updates and further details are available on C DC's w eb p ag e .

           • The importanc e of frequent handwash ing with soap and water, including
             scrubbing with soap for 20 seconds (or using hand sanitizer with at least 60%
             ethanol or 70% isopropan ol when workers cannot get to a sink or
             handwash ing station, per CDC guidelines ). Never use hand sanitizers with
             metha nol due to its high toxicity to both children and adults.

                                                                                                {)




                                          Exhibit D
                                         Page 6 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 36 of 81 Page ID #:78

                                     !




           • The importance of physical distancing, both at work and off work time (see
             Physical Distancing section below).

           • Proper use of face coverings, including:

              o Face coverings provide some protection to the wearer but are
                 not designed to meet standards for filtering virus-containing
                 particles.
              o Face coverings do not replace the need for physical distancing
                 and frequent handwashing.

              o Face coverings must cover the nose and mouth.

              o Workers should wash or sanitize hands before and after using or
                adjusting face coverings .
              o A void touching the eyes, nose, and mouth.

              o Face coverings must not be shared and should be washed or discarded
                 after each shift.

           • Information contained in the CDPH Face Covering Guidahce, which
             mandates the circumstances in which face coverings must be worn and
             the exemptions, as wel l as any policies, work rules, and practices the
             employer has adopted to ensure the use of face coverings. Training should
             also include the employer's policies on how people who are exempted
             from wearing a face covering will be handled.

           • Ensure any independent contractors, temporary or contract workers, and
             volunteers at the facility are also properly trained in COVID-19 prevention
             policies and have necessary supplies and PPE. Discuss these responsibilities
             ahead of time with organizations supplying temporary and/or contract
             workers .

           • Information on paid leave benefits the worker may be entitled to receive
             that would make it financially easier to stay at home . See additional
             information on government programs supporting sick leave and workers '
             compensation forCOVlD~l 9, including workers' sick leave rights under
             the FamjHes First C or:onavirus Response Act.




                                          Exhibit D
                                         Page 7 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 37 of 81 Page ID #:79




          Individual Control Measures and Screening
           •   Provide temperatu re and/or symptom screenings for all workers at the
               beginning of their shift and any vendors, contractor s, or other workers
               entering the establishmen t. Make sure the temperatu re /sym ptom
               screener a voids close contact with workers to the extent possible.

           •   If requiring self-screening at home, which is an appropria te alternative to
               providin g it at the establishme nt, ensure that screening w as performed
               prior to the worker leavin g the home for their shift and follows CDC
               guidelines, as described in the Topics for Worker Trai ning section above .

           •   Encourage workers w ho are sick or exhibiting symp toms of COVI D-19 to
               stay home.

           •   Employers must provide and ensure workers use all required protective
               equipmen t, including face coverings and gloves w here necessary .

           •   Employers should consider where disposable g love use may be helpful to
               suppleme nt frequent handwash ing or use of hand sanitizer; examples are
               for workers who are screening others for symptoms or handling common ly
               touched items. Workers should wear gloves when handling items
               contamin ated by body fluids .

           •   Servers, bussers, and other w orkers moving items used by customers (dirty
               cups, plates, napkins, etc.) or handling trash bags should use disposable
               gloves (and wash hands before putting them on and after removing
               them) and provide aprons and change frequently .

           •   Dishwashers should use equipmen t to protect the eyes, nose, and mouth
               from contamina nt splash using protective glasses, goggles, or a face
               shield in addition to a face covering . Dishwashers must be provided
               impermea ble aprons and change frequent ly. Reusable protective
               equipmen t, such as shields and glasses, should be properly disinfected
               between uses.

           •   Employers must ensure workers maintain six feet of distance from others
               whenever possible. When it is not possible, the length and frequency of
               interaction should be kept to a minimum. Where job duties require
               regular interaction (e.g. wait staff) , employers should offer a secondary
               barrier (i.e. face shields or safety goggles) for use b y workers who wish to
               use one and permit workers to use their own if they prefer.
           •   Employers must take reasonabl e measures, including public address
               announce ments, posting signage in strategic and highly-visible locations,
               and in reservation confirmati ons, to remind the public that they must use
               face coverings whenever not eating or drinking (unless exempted per




                                          Exhibit D
                                         Page 8 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 38 of 81 Page ID #:80




               the CDPH Face Coverino Gu_idance) , practice ph ysical distancing, not
               touch their face, frequently wash their hands with soap and water for at
               least 20 seconds, and use hand sanitizer.

           •   Remind guests in advance to bring a face covering and make them
               available to anyone who arrives without one, otherwise they should not
               be allowed to enter the premises (unless exempted per the CDPH Face
               Covering Guida nce).

           •   Guests should be temperature and/or symptom screened upon arrival,
               asked to use hand sanitizer, and must bring and wear a face covering
               when not eating or drinking if not exempted per the CDPH Face
               Covering Guidance . Employers have the right to cancel reservations for
               individuals/parties with symptomatic guests and refuse entry.

           •   Display a set of clearly visible rules for customers and restaurant
               personnel at the restaurant entrance(s) that are to be a condition of
               entry. The rules could include instructions to use hand sanitizer, maintain
               physical distance from other customers, avoid unnecessary touching of
               restaurant surfaces, contact information for the local health
               department , and changes to restaurant services. Whenever possible,
               the rules should be available digitally, include pictograms, and included
               on/with menus.


           Ventilation, Cleanin g, and Disinfecting
           Protoco ls
           •   Restaurants should increase fresh air circulation by opening windows or
               doors, if possible, and in accordance with security and safety protocols.

           • Position tables indoors near windows and doors to maximize air exchange
             and ventilation but avoid having air flow from where one party is seated
             directly toward another party.
           • For indoor locations, maximize the amount of outdoor air supplied by
             ventilation systems. Install the highest efficiency filters compatible with the
             ventilation system.

           • Where possible, install portable high-efficien cy air cleaners, upgrade the
             building 's air filters to the highest efficiency possible, and make other
             modification s to increase the quantity of outside air and ventilation in all
             working areas.
           •   Check the CDPH website periodically for updates on indoor air quality
               and ventilation guidance for airborne diseases in indoor settings.




                                         Exhibit D
                                        Page 9 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 39 of 81 Page ID #:81




           •     Perform thorough cleaning in high traffic areas, such as custome rwaiting
                 areas and lobbies, break rooms, lunch areas and areas of ingress and
                 egress including host stands, entry ways, stairways , stairwells, escalators,
                 handrails, and elevator controls. Frequently disinfect common ly used
                 surfaces including doors, door handles, crash bars, light switches, waiting
                 area chairs, credit card terminals , ATM PIN pads, receipt trays , bus tubs,
                 serving trays, phones, toilets, and handwas hing facilit ies.

           • Frequently clean items touched by patrons, especial ly those that might
             attract contact from children including candy and toy vending machines,
             display cases, decorati ve fountains , etc.

           • Clean touchab le surfaces between shifts or between users, whichev er is
             more frequent , including but not limited to working surfaces, phones,
             registers , touchpa ds/touch screens, tablets, timeclocks, applianc es, kitchen
             and bar utensils and implements, oven doors, grill and range knobs, carts
             and trolleys, keys, etc.

           • Avoid sharing audio equipme nt, phones, tablets , laptops, desks, pens, and
             other work supplies whereve r possible . Never share PPE .

           • Discontinue shared use of audio headsets and other equipme nt between
             workers unless the equipme nt can be properly disinfect ed after use.
             Consult equipme nt manufac turers to determin e appropr iate disinfection
             steps, particula rly for soft, porous surfaces such as foam earmuffs.

           • Provide time for workers to impleme nt cleaning practice s during their shift.
             Assign cleaning assignments during working hours as part of the
             employe e's job duties. Procure options for third-par ty cleaning compani es
             to assist with the increase d cleaning demand , as needed .

           • Procure options for third-par ty cleaning compan ies to assist with the
             increase d cleaning demand , as needed.

           • Equip spaces such as dining rooms, bar areas, host stands, and kitchens
             with proper sanitation products , including hand sanitizer and sanitizing
             wipes to all staff directly assisting customers.

               • Ensure that sanitary facilities stay operatio nal and stocked at all times and
                 provide addition al soap, paper towels, and hand sanitizer when needed.

               • When choosing disinfect ing chemica ls, use products approve d for use
                 against COVID-1 9 on the Environm enta l Protectio n Aaenc v /EPA}-
                 approve d list and follow product instructions. Use disinfectants labeled to
                 be effective against emergin g viral pathoge ns, diluted household bleach
                 solutions (5 tablespo ons per gallon of water), or alcohol solutions with at
                 least 70% alcohol that are appropri ate for the surface. Provide workers
                 training on the chemica l hazards, manufac turer's directions, ventilation




                                              Exhibit D
                                           Page 10 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 40 of 81 Page ID #:82




               requirements, and Cal/OSHA requirements for safe use. Workers using
               cleaners or disinfectants must wear gloves and other protective equipment
               as required by the product instructions. Follow the asthma-safer cleani.nq
               methods recommended by the California Department of Public Health
               and ensure proper ventilation.

           • Continue to follow existing codes regarding requirements for sanitizing
             (rather than disinfecting) food contact surfaces.

           • To minimize the risk of Legionnaires' disease and other diseases associated
             with water, take steps to ensure that all water systems and features are safe
             to use after a prolonged facility shutdown.

           •   Where possible, do not clean floors by sweeping or other methods that can
               disperse pathogens into the air unless all persons in the area have
               appropriate PPE. Use a vacuum with a HEPA filter w herever possible.

           •    Provide disposable menus to guests and make menus available digitally so
               that customers can view on a personal electronic device, if possible. If
               d isposable menus cannot be provided, properly disinfect menus before and
               after customer use. Consider options for customers to order ahead of time.

           • Discontinue pre-setting tables with napkins, cutlery, glassware, food ware,
             etc. These should be supplied individually to customers as needed. Do not
             leave card stands, flyers, napkin holders, or other items on tables.

           • Suspend use of shared food items such as condiment bottles, salt and
             pepper shakers, etc. and provide these foods in single serve containers, if
             possible. Where this is not possible, shared items such as condiment bottles,
             shakers, etc., should be supplied as needed to customers and disinfected
             after each use.

           •   Pre-roll utensils in napkins prior to use by customers. Workers must wash
               hands before pre-rolling utensils in napkins. The pre-roll should then be
               stored in a clean container. After customers are seated, the pre-roll should
               be put on the table by a worker who recently washed their hands.

           • Reusable customer items including utensils, food ware, breadbaskets, etc.,
             must be properly washed, rinsed, and sanitized. Cleaned flatware,
             stemware, dishware, etc., must be properly stored away from customers
             and personnel until ready for use. Use disposable items if proper cleaning of
             reusable items is infeasible.
           • Takeout containers for leftovers must be filled by customers and available
             only upon request.
           •   Dirty linens used at dining tables such as tablecloths and napkins should be
               removed after each customer use and transported from dining areas in
               sealed bags. Workers should wear gloves when handling dirty linens.

                                                                                           .,
                                                                                           ''


                                         Exhibit D
                                       Page 11 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 41 of 81 Page ID #:83




            • Thoroughly clean each customer dining location after every use. This will
              include disinfecting tables, chairs, booster seats, highchairs, booths, etc .
              and allowing adequate time for proper disinfection, following product
              instructions. Many EPA-approved disinfectants require minimal contact
              time (seconds to one minute) against human coronavirus.

            • Close areas where customers may congregate or touch food or food ware
              items that other guests may use. Modify delivery of these items by providing
              items to guests individually, converting to cafeteria-style service, etc.
              Discard or clean , disinfect, or sanitize shared items after each use, as
              appropriate. The areas that should be closed include but are not limited to:

                 o Self-service areas with condiment caddies, utensil caddies, napkins,
                    lids, straws, water pitchers, to-go containers, etc.

                 o Self-service machines includ ing ice, soda, frozen yogurt dispensers,
                    etc .
                 o Self-service food areas such as buffets, salsa bars, salad bars, etc.

            • Discontinue tableside food preparation , e.g. guaca mole preparation, and
              presen tation of uncovered food items on selection carts and con veyor
              belts. Carts and conveyor belts can be used only if the food is fully covered
              in covers that are adequately cleaned and disinfected after each use or
              are disposable and immediately discarded a fter use.

            • Do not lea ve out after-meal mints, candies, snacks, or toQthpicks for
              customers. Offer them with the check or provide only on request .
            •   Install hand sanitizer dispensers, touchless if possible, at guest and worker
                e ntrances and contact areas such as driveways, reception areas, in dining
                rooms, near elevator landings, etc.



  tt       Physical Distancing Guidelines
            •   WARN ING: physical distancing alone is insufficient to prevent transmission of
                COVID-19.

            •   Prioritize outdoor seating and curbside pickup to minimize cross flow of
                customers in enclosed environments. Restaurants can expand their outdoor
                seating, and alcohol offerings in those areas, if they comply with local laws
                a n d regulations .

            •   Provide takeout, delivery, and drive through options for customers w hen
                possible. Takeout items should be made a vailable using contactless pick-
                up and delivery protocols.



                                                                                              1)




                                           Exh ibit D
                                        Page 12 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 42 of 81 Page ID #:84




           •     Eliminate person-to-person contact for delivery of goods wheneve r
                 possible. Designate drop-off locations to receive deliveries away from high
                 traffic areas. Maintain physical distance of at least six feet with delivery
                 drivers.

           • Encoura ge reservations to allow for time to disinfect restaurant areas and
             provide guidanc e via digital platforms, if possible, to customers for physical
             distancin g while at the restaurant.
           • Consider allowing dine-in customers to order ahead of time to limit the
             amount of time spent in the establishment. Ask customers to wait in their
             cars or away from the establishment while waiting to be seated. If possible,
             alert patrons through their mobile phones when their table is ready to avoid
             touching and use of "buzzers."

           •     Indoor and outdoor dining service tables must be at least six feet apart,
                 measure d from the back of the chair at one table to the back of the chair
                 at the adjacen t table while diners are seated. Maximize the distance
                 between indoor service tables beyond the required six feet whereve r
                 possible, to minimize the risks from customers eating indoors without face
                 coverings.

           • Limit the number of patrons at a single table to a household unit or patrons
             who have asked to be seated together . People in the same party seated
             at the same table do not have to be six feet apart. All members of the
             party must be present before seating and hosts must bring the entire party
             to the table at one time.

           •     Impleme nt measures to ensure physical distancin g of at least six feet
                 between workers and customers. This can include use of physical partitions
                 or visual cues (e.g., floor markings or signs to indicate to where workers
                 and/or guests should stand).

           •     Install physical barriers or partitions at cash registers, bars, host stands, and
                 other areas where maintain ing physical distance of six feet is difficult.
            • Any area where guests or workers queue should also be clearly marked for
              appropr iate physical distancin g. This includes check-stands and terminals,
              deli counters and lines, restrooms, elevator lobbies, host stands and waiting
              areas, valet drop off and pickup, and any other area where customers
              congreg ate.
            •    Physical distancin g protocols should be used in any office areas, kitchens,
                 pantries, walk-in freezers, or other high-density, high-traffic work areas,
                 where possible.
               • Worker pre-shift meetings and trainings should be conduct ed virtually or in
                 areas that allow for appropr iate physical distancin g between workers.
                 Food, beverag es, food ware, etc., must not be shared.




                                             Exhibit D
                                           Page 13 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 43 of 81 Page ID #:85

                                               !.




           • Stagger worker breaks, in compliance with wage and hour regulations, to
             maintain physical distancing protocols.

           •   Consider offering workers who request modified duties options that
               minimize their contact with customers and other workers (e.g., managing
               inventory rather than working as a cashier or managing administrative
               needs through telework).
           •   Reconfigure office spaces, lobbies, beverage bars, kitchens and
               workstations, host stand areas, and other spaces wherever possible to
               allow for at least six feet of distance between people dining, working, and
               passing through areas for entry and exit.
           • Remove tables and chairs from dining areas so that six feet of physical
             distance can be maintained for customers and workers. If tables, chairs,
             booths, etc ., cannot be moved, use visual cues to show that they are not
             available for use.
           •   Discontinue seating of customers where customers cannot maintain six feet
               of distance from workers, work areas, and food and drink preparation areas.

           •   Limit the number of workers serving individual parties, in compliance with
               wage and hour regulations.

           • All restaurant workers should minimize the amount of time spent within six
             feet of guests.
           •   Ensure workers can maintain physical distance in breakrooms, using
               barriers, increasing distance between tables/chairs to separate workers,
               etc. Where possible, create outdoor break areas with shade coverings and
               seating arrangements that ensures physical distancing. Discourage workers
               from congregating during breaks and ensure they are not eating or
               drinking without face coverings within six feet of each other.

           •   Reconfigure kitchens to maintain physical distancing in those areas where
               practical and, if not practical, stagger shifts, if possible, to do work ahead
               of time.
           • Discourage food preparation workers from changing or entering others'
             workstations during shifts.

           • Discourage people from congregating in high traffic areas such as
             bathrooms, hallways, bar areas, reservation and credit card terminals, etc.
           • Establish directional hallways and passageways for foot traffic, if possible, to
             eliminate workers from passing by one another.
           • Require workers to not use handshakes, fist or elbow bumps, hugs, and
             similar greetings or other behaviors that break physical distance.




                                          Exhibit D
                                        Page 14 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 44 of 81 Page ID #:86




             • Guests should enter through doors that are propped open or automated, if
               possible. Hand sanitizer should be available for guests who must touch door
               handles.

             •   Adjust music volume so that workers can maintain distance from customers
                 to hear orders and people can avoid speaking loudly or shouting.

             • Implement peak period queueing procedures, including a host to remind
               guests to queue with at least six feet of distance between parties outside or
               in wa iting areas.

             •   Avoid touching others ' pens and clipboards. If possible, install transfer-
                 aiding materials, such as shelving and bulletin boards, to reduce person-
                 to-person hand-offs.




 1Additional requirements must be considered for vulnerable populations. Restaurants must
 comply with all Col/OSHA standards and be prepared to adhere to its guidance as well as
 guidance from the Centers for Disease Con1·rol and Prevention (CDC) and the CaITfornia
 DepartmenJ of Public Health (CDPHl. Additionally, employers should be prepared to alter their
 operations as those guidelines change.




covid19.ca~gov \\\\\                     -;{~H              ~

                                            Exhibit D
                                          Page 15 of 15
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 45 of 81 Page ID #:87




                             Exh ibit E
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 46 of 81 Page ID #:88



                                    State of California-Health and Human Services Agency
                                  California Department of Public Health
                                                                                                  GAVIN NEWSOM
SANDRA SHEWRY, MPH,MSW
                                                                                                    Governor
       Acting Director
 ERICA S. PAN, MD,MPH
 Acting State Health Officer




                                                Regional Stay At Home Order
                                                         12/03/2020

          Upon assessment of the recent, unprecedented rise in the rate of increase in COVID-19
          cases , hospitalizations, and test positivity rates across California, the California
          Department of Public Health (CDPH) is taking immediate actions to prevent the spread
          of the virus .

          The State, like the nation , continues to record an unprecedented surge in the level of
          community spread of COVID-19 . California implemented an accelerated application of
          the Blueprint Framework metrics on November 16 and a limited Stay at Home Order
          issued on November 19. However, in the interim , the number of new cases per day has
          increased by over 112%, (from 8,743 to 18,588) and the rate of rise of new cases per day
          continues to increase dramatically. The number of new hospital admissions has increased
          from 777 on November 15, to 1,65 1 on December 2, and because of the lag between
          case identification and hospitalizations, we can only expect these numbers to increase.

          Current projections show that without additiona l intervention to slow the spread of COVID-
          19, the number of available adult Intensive Care Unit (ICU) beds in the State of California
          will be at capacity in mid-December. This is a sign that the rate of rise in cases, if it
          continues, is at risk of overwhelming the ability of California hospitals to deliver healthcare
          to its residents suffering from COVID-19 and from other illnesses requiring hospital care.
          ICU beds are a critical resource for individuals who need the most advanced support and
          care and the ability to add additional ICU capacity is limited by the lack of available ICU
          nurses and physicians as a result of the nationwide surge in hospitalizations and ICU
          admissions.

          Because the rate of increases in new cases continues to escalate and threatens to
          overwhelm the state's hospital system, further aggressive action is necessary to respond
          to the quickly evolving situation. While vaccines are promising future interventions, they
          are not available to address the immediate risks to healthcare delivery in the current
          surge. The immediate aggressive institution of additional non-pharmaceutical public
          health interventions is critical to avoid further overwhelming hospitals and to prevent the
           need to ration care.



                               CDPH, MS 500 • P.O. Box 997377 • Sacramento, CA 95899-7377
                                                     (916) 558-1784
                                          Department Website (www.cdph .ca .gov)


                                                                                                   Exhibit E
                                                                                                 Page 1 of 4
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 47 of 81 Page ID #:89




       NOW, THEREFORE, I, as Acting State Public Health Officer of the State of
  California, order:
         1. CDPH will evaluate public health based on Regions, responsive to hospital
            capacity for persons resident in those Regions.

         2. CDPH will evaluate the adult ICU bed capacity for each Region and identify on
            covid 19.ca.gov any Regions for which that capacity is less than 15%. When that
            capacity is less than 15%, the following terms (the Terms of this Order) will apply.

              a. All gatherings with members of other households are prohibited in the Region
                 except as expressly permitted herein.

              b. All individuals living in the Region shall stay home or at their place of
                 residence except as necessary to conduct activities associated with the
                                                                               1
                 operation, maintenance , or usage of critical infrastructure , as required by
                 law, or as specifically permitted in this order.

              c. Worship and poHtical expression are permitted outdoors, consistent with
                 existing guidance for those activities.

              d. Critical infrastructure sectors may operate and must continue to modify
                 operations pursuant to the applicable sector guidance.

              e. Guidance related to schools remain in effect and unchanged. Accordingly,
                 when this Order takes effect in a Region , schools that have previously
                 reopened for in-person instruction may remain open, and schools may
                 continue to bring students back for in-person instruction under the Elementary
                 School Waiver Process or Cohorting Guidance.

              f.   In order to reduce congestion and the resulting increase in risk of
                   transmission of COVID-19 in critical infrastructure retailers, all retailers may
                   operate indoors at no more than 20% capacity and must follow the gliidance
                   for retailers. All access to retail must be strictly metered to ensure compliance
                   with the limit on capacity. The sale of food, beverages, and alcohol for in-
                   store consumption is prohibited.

              g. To promote and protect the physical and mental well-being of people in
                 California, outdoor recreation facilities may continue to operate. Those
                 facilities may not sell food or drink for on-site consumption. Overnight stays at



   1   See https ://covfd 1 9 . ca . 9c◊vl.e ssential-workfor ce/ for full list of California's Critical Infrastructure workforce.




                                                                                                                          Exhibit E
                                                                                                                        Page 2 of 4
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 48 of 81 Page ID #:90




             campgrounds are not permitted .

        h. Nothing in this Order prevents any number of persons from the same
           household from leaving their residence , lodging , or temporary
           accommodation , as long as they do not engage in any interaction with (or
           otherwise gather with) any number of persons from any other household,
           except as specifically permitted herein.

        i.   Terms (a) and (b) of this section do not apply to persons experiencing
             homelessness.

     3. Except as otherwise required by law, no hotel or lodging entity in California shall
        accept or honor out of state reservations for non-essential travel , unless the
        reservation is for at least the minimum time period required for quarantine and
        the persons identified in the reservation will quarantine in the hotel or lodging
        entity until after that time period has expired.

     4. This order shall take effect on December 5, 2020 at 1259pm PST.

     5. For Regions where the adult ICU bed capacity falls below 15% after the effective
        date of this order, the Terms of this Order shall take effect 24 hours after that
        assessment.

     6. The Terms of this Order shall remain in place for at least three weeks from the
        date the order takes effect in a Region and shall continue until CDPH's fo ur-week
        projections of the Region's tota l ava ilable adult ICU bed capacity is greater than
        or equal to 15%. Four-week adult ICU bed capacity projections will be made
        approximately twice a week, unless CDPH determines that public health
        conditions merit an alternate projection schedule . If after three weeks from the
        effective date of the Terms of this Order in a Region , CDPH 's four-week
        projections of the Region's total ava ilable adult ICU bed capacity is greater than
        or equal to 15%, the Terms of this Order shall no longer apply to the Region

     7. After the termination of the Terms of this Order in a Region , each county within
        the Region will be assigned to a tier based on the l3lU'epriotfor a Safer Economy
        as set out in my August 28, 2020 Order, and the County is subject to the
        restrictions of the Blueprint appropriate to that tier.

     8. I will continue to monitor the epidemiological data and will modify this Regional
        Stay-at-Home Order as required by the evolving public health conditions. If I
        determine that it is necessary to change the Terms of this Order, or otherwise
        modify the Regional Stay-at-Home Order, these modifications will be posted at
        covid19.ca.gov .




                                                                                        Exhibit E
                                                                                      Page 3 of 4
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 49 of 81 Page ID #:91




     9. When operative in a Region, the Terms of this Order supersede any conflicting
        terms in other CDPH orders, directives, or guidance. Specifically , for those
        Regions with ICU bed capacity triggering this order, the Terms of this Order shall
        supersede the State's Blueprint fo r a Safer Economy and all guidance (other than
        guidance for critical infrastructure sectors) during the operative period. In all
        Regions that are not subject to the restrictions in this order, the Blueprint for a
        Safer Economy and all guidance shall remain in effect.

     10. This order is issued pursuant to Health and Safety Code sections 120125,
         120130(c), 120135, 120140, 120145, 120175,120195 and 131080; EO N-60-20,
         N-25-20 , and other authority provided for under the Emergency Services Act; and
         other applicable law.




  Erica S. Pan, MD, MPH
  Acting State Public Health Officer
  California Department of Public Health




                                                                                      Exhibit E
                                                                                    Page 4 of 4
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 50 of 81 Page ID #:92




                             Exhibit F
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 51 of 81 Page ID #:93
                                                              >     l




                                                                         Attachment 3


                                         ~<1:qv,~ VENTURA      COUNTY
                                        jn-,-    ::-c:i- -- - - •
                                                           - · ••   .•


                                        ~                 PUBLIC HEALTH
                                         ·      · .       A Department ol Ventura County H~ollth Cal' Aginey



                                  COVID-19 CLOSURE ORDER
                          The Ventura County Health Officer hereby ORDERS that:


         Mrs. Olson's Coffee Hut
         Name of Business


         2800 S. Harbor Blvd, Suite A, Oxnard, CA 93035
         Address of Business Facility


         IMMEDIATELY CEASE ALL BUSINESS ACTIVITIES AT THIS
         FACILITY.
         The basis for this Order is that t he Health Officer has determined that the
         continued operation of the above-described business poses a serious threat to
         public health and safety in light of the COVID-19 State of California and local
         emergency, and that the business is not an essential business in this pandemic.

         This Closure Order shall remain In force until rescinded by the County Health
         Officer In writing or the State of California Stay at Home Order is repealed,
         whichever occurs first.

         Notwithstanding this Order, the named business may perform minimum activities
         necessary to protect Inventory, ensure security, process payroll and employee
         benefits, and to enable employees to work remotely.



         Ordered Sy:      ~~~~~                                          Dated:     12/22/2020
         Dr. Robert Levin, Ventura County Health Officer


         Pursuant to Health and Safety Code section 12029S, et seq., vlolatlon of this Order Is a misdemeanor.
         Inquiries may be directed to: i;oviifcompfiatl etl@ll'!ntirra.or_g or (805) 202-1805




                                             Exhibit F, Page 1 of 1
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 52 of 81 Page ID #:94
                                   r   t        ,
                                           ,,




                             Exhibit G
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 53 of 81 Page ID #:95




                                                                                                                                 Attachment 7
                          Ventura County Environmental Heallh Division - 800 S . Victoria Ave., Ventura CA 93009--1730
                                               TELEPHONE: 805/654-2813 or FAX: 805/654-2480
                                                Internet Web Site Address: www. vcrma.orglcn vhealih




                NOTICE OF TEMPORARY SUSPENSION OF PERMIT
                          A ND ORDER OF IMMEDI ATE CLOSUR E
   Based upo~ ln~ectf°(1 ob~ervations of '\ _ _j1t'l;'f~ ~                                                . , R.E.H.S.,
   on       [ /U L?A ~ J at              t. ~ p/H A PM he E ,vironmental Health Division (EHD) finds that an  Imminent
                      1
   health hazard exists at                                             _
                                                                1
       Food Facility             J?1t),       l?-1
                                                < ~-:~_..',J-,.r-}1---t-~-t-~t----,,--- - - - --
                                                      s •~·11
       Street Address, City    )-&: O~ _s. >:l{\1hnr g1Ji FA: Otvt().(} CA q,o~(
       FA# --12_ L          __2__ __2- _.!2__ .JL _!j_
   Pursuant lo Health and Safety Code Section 114409, the Permit to Operate the aforementioned food facility Is hereby
                                                                                                                       temporarily
                                                                                                                               and
   suspended and all food preparation and/or retail sales are to Immediately cease. The conditions whlch warranted this action
   the Health and Safety Code (HSC) Sectfons violated are indicated below:

   VIOLATIONS:
                    Sewage is overflowing within this food facility (HSC Section 114197).
                    Toilet, water, soap, or towels for Mand wa.ahlng are no1 available for employees engaged In food preparation
                    (HSC Sectlons 113953, 113953.2, 114250, .8fld 11 4276).
                    The w2tar source to this food facility does not eomply wilh State drinking water quality standards
                    (HSC Section 114192,).
                    Food products are-adulterated and/or necassary equipment can not be used as a result of a disaster (HSC
                    Sectloril? 113980, 1.14175, 114257, and i 14182),
                    Thar.a Is a prasence of-vemilh that are disease carry ng .I.hat has or would likely resU!t In contamination of
                    food, otensifs, equipment. or packaging (HSC Sections 114259 a-ncJ 114259.1}.
                    Equlpmen't Is inopera})le resumn!i1 In food temperature violl?lt[ons,, Improper food and utensil nanclllng, or
                    inadsquate supplyotwatar (HSC Sa.cilohs 11'3996, 114153, 114175, 114182:, and 1141'92..1).
                    Unsanitary cond1flons,or food haodling praclicas exJ.st that r-esult In th.a -contamlnalkm .or adultera!lon offOod
                    (HSC &lctlori 1 '!398'0).
                    There 1$ evidence of.unsanitary condltl¢ns or food handling practices lha'f ara likely to have contribu.ted lo a
                    food-borne Illness ~H$C: Se-ctlot'IS 113980, 113967 anti 113949).
       __           There ls no method to obtalr-i :hetwater'fbr.ul.em,11, equipment and dish washlflg (HS.C Seci.tons·i141.75,
         V          114095, 11 41 92, and 114Hl0).                           g            , ·" /                    fl I •.f J
       -A.-         Other:._/:f.S.!;. -~t.di·m / / 4:9:             oi tj~,,-r II J8 _Lt24.0,,,,.     rirt_i:»q r.~ ~~ . r" t:/1~/, 1.;Ji·l'tJJ
                                                                                                                                    e;,l-11
                                                                                                                                   .h/4 -::>cti· • \
                                                             .       .                            vt.-? 1dm 111cl,r/'
   Ai any Urns within t5 calendard.aysoHhe date-of this Notice, you may raquei;t 1n wrltfng a hearing1 00Rirea 1,e~rlog o ficela:i shov:/
   cause why thfs parmlt suspension rs ru:.t \varra-r:ited. If r.et:Juested, tire hearing wm be held Within 15 calendar days oftha receipt-of
                                                                                                                                                     .
   the request Failure to request a hearing wtthln 15 calendar days ofthe date of this Noilca la deemad a waiver of tlie ri_ght to this
   hearing.

   Ca ll EHD at BOS/654-2813 Monday thrv Friday, 8AM-5PM, when the conditions that warranted this action have been corrected.
                                                                                                              WITHOUT
   DO NOT BEGIN FOOD PREPARA T!ON, RESUME RETAIL FOOD SALES, OR OPEN THE FOOD FACILITY
   WRJTTEN APPROVAL FROM THE ENVIRONMENTAL HEA L TH DIVISION.                              FAILURE TO COMPLY WITH THIS
                                                                                                            RESULT IN
   ORDER IS A MJSDEMEANOR (HEAL TJ-i AND SAFETY CO - SECTION 114395) AND MAY
   REVOCATION OF THE PERMIT TO OPERA              TE.
   Notlca Received by (Person in Charge signature): _..,:..:.,µ.(,l..,,t.__-:,E.;.;t?~= == - -- - - -- - -- -
                                                                                                                --


    Permit suspended:     Date      I /1 i   I 1-: ~ l-
                                                 rJ             Time - - -        Arv~y (R.E.H.S.) -        ·~J,"-'~,:.,:•n..,_,_·~'-L:..t-J.:.U..'-= ;_q_-

    Permit reinstated:    Date                                  Time              AM/PM By (R. E.H.S.)
                                                                                                f:, G;\Ad ,ln\COMMSERV\!emp Susp P-20•4 211 1°1               I I

   DISTRIBUTION: WHITE-Inspector (Initial) YELLOW-Inspector (File Copy) PINK..fle1nst.1lement Notica   GOLDENROO.Closuftl NoUce
                                                                             (Own<lt/Operata r)                  (Owner/Operalor)

                              Ploo9e tako a moment to provldo feedback. An opinion fon-n can be completed at
     htl-p://www.vc rma,.QLqfe;nvhlll'illhlh;1wd. htnjl. You may also scan this code with your mobile dovlce.




                                                      Exhibit G, Page 1 of 1
       Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 54 of 81 Page ID #:96
                                                                                                                                                                      CM-0 10
 ATTORNEYORPARTY WITHOUT ATTORNEY(Name, State Bar number, and addressjt
                                                                        \ '
· Mk 'r1At:L G. W ALKER , County Counsel , County of Ventura S/13 Nd. 150554
                                                                                                                                    FOR COURT USE ONLY

  JACLYN SMITH , Assista nt County Counsel S/ B No. 2743 11
  800 South Victoria Avenue, L/C 1830, Ventura, CA 93009-1830
                                                                                                                                          VENTURA
                                                                                                                                   SUPERIOR COURT
        TELEPHONE NO.: (805) 654-2773                    rAX NO, (Op/Jqnal): {80~) 654-2185
                        AUomeys for Plaintiffs County of Ventura and Robert Levin , M.D.
                                                                                                                                        FILED
   ATTORNEYFOR !Nome): in His Capacl1V as Health Officer for Ventura Countv
SUPER IOR COURT OF CALIFORNIA, COUNTY OF VENTURA                              .                                                   JAN 19 2021
 STREET ADDRESS: 800 South Victoria Avenue
 MAILING ADDRESS:                                                                                                              MICHAi':l 0, PLANET
                        Ventura , CA 93009                                                                                  Execu'.ive Otiicer and Clerk
CITY AND ZIP CODE
                                                                                                                    BY:                                         , Dep11t11
    BRANCH NAME:        Ventura
CASE NAME: COUNTY OF VENTURA v. MRS. OLSON'S COFFEE HUT, a proprietorship; WILLIAtv                                     YVETTE MADRIGAL
           TH OMAS BRIMIGION , JR., individually and dba MRS. OLSON'S COFFEE HUT, et al,

        CIVIL CASE COVER SHEET                                Complex Case Designation                          CASE NUMBER:
                                                                                                                   56-2021-00549555-C U-MC-VTA
[X] Unlimited                     D       Lim ited           CJ    Counter             CJ     Joinder
                                                                                                                                                                                      I
           (Amount                        (Amount
                                                          Filed with fi rst appearance by defendant             JUDGE:
           demanded                       demanded is
                                                               (Cal. Rules of Court, rule 3.402)                 DEPT :
           exceeds $25 ,000)              $25,000)
                                           If-ems 1-6 below mT,Jst be completed (see -mstn.i-ctions on page 2).
 1. Check one box be low fo r the case type that best describes this case:
      Auto Tort                                           Contract                                          Provisionally Complex Civil Litigation
      D        Auto (22)                                  CJ     Breach of contracl/warra nty (06)          (Cal. Rules of Cou rt, rules 3.400-3.403)

      D        Unins ured motorist (46)                   CJ     Rule 3.740 collecti ons (09)              D         Antitrusl/Trade regu lation (03)
      Other PI/PD/WD (Personal Injury/Property            D      Other collecti ons (09)                   D         Construction defect (1 0)
      Damage/Wrongful Death} Tort
                                                          D      Insurance co verage ( 18)                 D         Mass tort (40)
      D        Asbestos (04)
                                                          D      Other contract (37)
                                                                                                           D         Securities litigation (28)
      D        Prod uct lia bility (24)                   Real Property                                    D         Environmental/Toxic tort (30)
      C]       Medical malpractice (45)
                                                          D      Eminent domain/Inverse                     D        Insurance coverage claims arising from the
                                                                                                                     above listed provisionally complex case
      D        Other Pl/PD/WO (23)                               condemnation (14)
                                                                                                                     types (41 )
      Non-Pl/PD/WO (Other) Tort                           D      Wrongful evi ction (33)                    Enforcement of Judgment
      LJ       Business tort/unfair business practice (07)D      Other real property (26)                   D        Enforcement of judgment (20)
      CJ       Civil rights (08)                           Unlawful Detainer
                                                                                                            Miscellaneous Civil Complaint
      D        Defamation (13)                            D     Commercial (31 )
                                                                                                           LJ        RIC0(27)
      CJ Fraud (1 6)                                      D      Residential (32)
                                                                                                           CJ        Other complaint (not specified above) (42)
      CJ Intellectual pro perty (19)                      D      Drugs (38)
                                                                                                            Miscellaneous Civil Petition
                                                          Judicial Review
      ·□ Professional negligence (2 5)
      CJ Other non-Pl/PD/WO tort (35)                     D      Asset forfeiture (05)
                                                                                                           CJ        Partnership and corporate governa nce (21)

      Employment                                          D      Petition re: arbitration award (11 )      IT]       Other petition (not specified above) (4 3)

      D        Wrongful termination (36)                  D      Writ of mandate (02)
      CJ       Other employment (15)                      CJ     Other judicial review (39)
2.     This case     D    is   [ ! ] is not      complex under rule 3.400 of the          Californ ia Rules of Court. If the case is complex, mark the
      factors requ iring exceptiona l judicial management:
      a.   D    Large number of separately rep resented parties        d.           D     Large number of w itnesses
      b.   D    Extensi ve motion practice raising difficu lt or novel e.           D     Coordination w ith related actions pend ing in one or more
                issues that will be time-consuming to resol ve                            courts in other counties , states, or countries , or in a federal
      c.   D       Substantial amount of documentary evidence                             court
                                                                          f.    0         Substantial postjudgment judicial supervision
3.     Remedies sought (check all that apply): a.        D     monetary b.     W        nonmonetary; declaratory or injunctive relief c.           punitive  D
4.     Number of causes of action (specify) :
 5.    This case     D       is    [!]     is not   a class action suit.
6.     If there are any know n related cases , file and serve a notice of related case. (You may use form CM-015.)                                         PoF s,gnature
Date       1-19-21
           JACLYN SMITH
                            /TYPE Ofl'PRINT NAME)
                                                                                                        ►
                                                                                                          ~ :Srrud
                                                                                                                            .                   _ O
                                                                                                        ~-.- -!-,SI-G+.A,,_T_I.JR_E_O_l'_" P_A_RTY         _R_N-
                                                                                                                                                   _R_A_TT_O  EY  _O_R_P_AR_TY_)-
                                                                                                                                                                 _F
                                                                           NOTICE
   • Plai ntiff must fil e this cover sheet with the first paper filed in the action or proceed ing (except small claims cases or cases fi led
     under the Probate Code , Family Code , or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220 .) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by loca l court rule .
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceed ing .
  • Unless this is a collections case under rule 3.740 or a complex case , this cover sheet w ill be used for statistical purposes only.
                                                                                                                                                                     Pagr. 1 of 2

Form Adapted tor Mandatory Use                                                                                         Cal Rules of Court, ru les 2.30, 3,220, 3 400--3 403, 3-740:
Judicial Council ai California
                                                             CIVIL CASE COVER SHEET                                           Cal. Standards of Judicial Administration, std 3.10
CM-010 [Rev. Julv 1. 20071                                                                                                                                      www.courts ca gov
      Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 55 of 81 Page ID #:97

                                    INSTRUCTIONS ON HOW TO C'G MP'LETE THE COVER SHEET                                                             CM-010
To Plaintiffs and Others Filing First Papers. If you are fil ing a first paper (for example , a complaint) in a civil case, you must
comp lete and file , along w ith your fi rst paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet In item 1, you must check
one box for the case type that best describes the case . If the case fits both a genera l and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action , check the box that best ind icates the primary cause of action .
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed onl y with your initial paper. Fa il ure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel , o r both to sanctions under ru les 2.30 and 3.220 of the Ca lifornia Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services. or money was acquired on credit. A collections case does not include an action seeking the fo llowing: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property , or (5) a prejudgment writ of
attachm e nt. The identification of a ca se as a rule 3.740 collections case on this form means that it w ill be exempt from the general
time-for-service requirements and case management rules , unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3. 7 40.
To Parties in Complex Cases . In com plex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is com plex . If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action . A defendant may file and serve no later than the time of its fi rst appearance a joinder in the
plaintiff's designation , a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                        Contract                                              Provisionally Complex Civil Litigation (Cal.
     Auto (22)- Personal Injury/Property             Breach of Contract/Warranty (06)                   Rules of Court Rules 3.400-3.403)
          Damage/Wrongfu l Death                        Breach of Rental/Lease                                 Antitrust/Trade Regulation (03)
       Uninsured Motorist (46) (if the                      Contract (not unlawful detainer                    Construction Defect (10)
       case involves an uninsured                                 or wrongful ev1ct1on)                        Claims Involving Mass Tort (40)
       motorist claim subject to                         Contract/Warranty Breach-SeUer                        Securities Litigation (28)
       arbitration, check this item                           Pla1nt1ff (not fraud or negligence)              Environmental/Toxic Tort (30)
       instead of Auto)                                  Negligent Breach of Contract/                         Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                             Warranty                                          (arising from provisionally complex
 Property Damage/Wrongful Death)                         Other Breach of Contract/Warranty                      case type listed above) (41)
 Tort                                                Collections (e.g. , money owed, open               Enforcement of Judgment
      Asbestos (04)                                      book a~counts) (09)           . .                 Enforcement of Judgment (20)
        Asbestos Property Damage                         Collection Case-Seller Pla1nt1~                      Abstract of Judgment (Out of
        Asbestos Personal Injury/                        Other Promissory Note/Collections                        County)
            Wrongful Death                                    Case                                         Confession of Judgment (non-
      Product Liability (not asbestos or             Insurance Coverage (not provisionally                         domestic relations)
          toxic/environmental) (24)                      complex) (18)                                     Sister State Judgment
      Medical Malpractice (45)                          Auto Subrogation                                   Administrative Agency Award
         Medical Malpractice-                           Other Coverage                                          (not unpaid taxes)
              Physicians & Surgeons                  Other Contract (37)                                   Petition/Certification of Entry of
      Other Professiona l Health Care                   Contractual Fraud                                      Judgment on Unpaid Taxes
                                                        Other Contract Dispute                             Other Enforcement of Judgment
           Malpractice
                                                  Real Property                                                  Case
      Other Pl/PD/WO (23)
                                                     Eminent Domain/Inverse                             Miscellaneous Civil Complaint
         Premises Liability (e.g. , slip
                                                        Condemnation (14)                                  RICO (27)
              and fall)
                                                     Wrongful Eviction (33)                                Other Complaint (not specified
         Intentional Bodily Injury/PD/WO
                                                     Other Real Property (e.g ., quiet title) (26)                 above) (42)
               (e.g., assault, vandalism)
                                                        Writ of Possession of Real Property                        Declaratory Relief Only
         Intentional Infliction of
                                                        Mortgage Foreclosure                                       Injunctive Relief Only (non-
              Emotional Distress
                                                        Quiet Title                                                     harassment)
         Negligent Infliction of
                                                        Other Real Property (not eminent                           Mechanics Lien
               Emotional Distress
                                                        domain, landlord/tenant, or                                Other Commercial Complaint
         Other PI /PDIWD
                                                        foreclosure)                                                   Case (non-tort/non-complex)
 Non-Pl/PD/WO (Other) Tort
                                                  Unlawful Detainer                                                Other Civil Complaint
       Business Tort/Unfair Business
                                                     Commercial (31 )                                              (non-tort/non-complex)
         Practice (07)
       C ivil Rights (e .g .. discrimination,
                                                     Residential (32)                                   Miscellaneous Civil Petition
                                                     Drugs (38) (if the case involves illegal              Partnership and Corporate
            false arrest) (not civil
                                                     drugs, check this item ; otherwise.                      Governance (21)
            harassment) (08)
                                                     report as Commercial or Residential)                  Other Petition (not specified
       Defamation (e.g. , slander, libel)
                                                  Judicial Review                                                  above) (43)
             (13)
                                                     Asset Forfeiture (05)                                         Civil Harassment
       Fraud ( 16)
                                                     Petition Re: Arbitration Award (11 )                          Workplace Violence
       Intellectual Property (19)
                                                     Writ of Mandate (02)                                          Elder/Dependent Adult
       Professional Negligence (25)
                                                         Writ-Administrative Mandamus                                   Abuse
           Legal Malpractice
                                                         Writ-Mandamus on Limited Court                            Election Contest
           Other Professional Malpractice
                                                             Case Matter                                           Petition for Name Change
               (not medical or legal)
                                                         Writ- Other Limited Court Case                            Petition for Relief From Late
       Other Non-Pl/PD/WO Tort (35)                          Review
 Employment                                                                                                             Claim
                                                     Other Judicial Review (39)                                    Other Civil Petition
       Wrongful Termination (36)
                                                         Review of Health Officer Order
       Other Employment (15)
                                                         Notice of AP.peal- Lab.or
                                                               Oommissi'o'ner Appeals
                                                                                                                                                    Page 2 of 2
CM -010 (Rev July 1, 20071                                CIVIL CASE COVER SHEET
For your protection and privacy, please press the Clear
This Form button after you have printed the form.            I Print this form j          j   Save this form   I                      I9 1ear !!'ifs fo rm I
      Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 56 of 81 Page ID #:98
                                                         fl   Al!'   "'


                                      SUPERIOR COURT OF CALIFORNIA
                                           COUNTY OF VENTURA
                                                     800 South Victoria Avenue
                                                        Ventura , CA 93009
                                                          (805) 289-8525
                                                      WWW.VENTURA.COURTS.CA.GO V



                       NOTICE OF CASE ASSIGNMENT AND MANDATORY APPEARANCE


                                            Case Number: 56-2021-00549555-CU -MC-VTA

 Your case has been assigned for all purposes to the judicial officer indicated below.
 A copy of this Notice of Case Assignment and Mandatory Appearance shall be served by the filing party on all
 named Defendants/Respon dents with the Complaint or Petition, and with any Cross-Complaint or Complaint in
 Intervention that names a new party to the underlying action.


     ASSIGNED JUDICIAL OFFICER                                COURT LOCATION                             DEPT/ROOM
   Hon. Mark Borrell                                                      Ventura                               40

     HEARING

     EVENT DATE                                                      EVENT TIME                      EVENT DEPT/ROOM


                                           SCHEDULING INFORMATION

 Judicial Scheduling Information
     APPEARANCE AT THE ABOVE HEARING IS MANDATORY.
     Each party must file a Case Management Statement no later than 15 calendar days prior to the hearing
     and serve it on all parties. If your Case Management Statement is untimely, it may NOT be considered
     by the court (CRC 3.725).
     If proof of service and/or request for entry of default have not been filed: At the above hearing you are
     ordered to show cause why you should not be compelled to pay sanctions and/or why your case should
     not be dismissed (CCP 177.5, Local Rule 3.17).

  Advance Jury Fee Requirement
   At least one party demanding a jury trial on each side of a civil case must pay a non-refundable jury fee of $150.
   The non-refundable jury fee must be paid timely pursuant to Code of Civil Procedure section 631 .




  Noticed Motions/Ex Parte Matters
   To set an ex parte hearing, contact the judicial secretary in the assigned department. Contact the clerk's office
   to reserve a date for a law and motion matter.


  Telephonic Appearance
    Telephonic appearance at the Case Management Conference is permitted pursuant to CRC 3.670. In addition,
    see Local Rule 7.01 regarding notice to the teleconference provider. The court, through the teleconference
    provider, wilf contact all parties and counsel prior to the hearing.
             -
                                                                            Clerk of the Court,
 Date: 01/19/2021                                                     By:      ~
                                                                            Yvette Madrigal, Clerk


VEN-FNR082

                             NOTICE OF CASE ASSIGNMENT AND MANDATORY APPEARANCE
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 57 of 81 Page ID #:99




                   Exhibit 2
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 58 of 81 Page ID #:100
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 59 of 81 Page ID #:101
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 60 of 81 Page ID #:102
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 61 of 81 Page ID #:103
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 62 of 81 Page ID #:104
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 63 of 81 Page ID #:105
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 64 of 81 Page ID #:106
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 65 of 81 Page ID #:107
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 66 of 81 Page ID #:108
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 67 of 81 Page ID #:109
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 68 of 81 Page ID #:110
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 69 of 81 Page ID #:111
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 70 of 81 Page ID #:112
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 71 of 81 Page ID #:113
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 72 of 81 Page ID #:114
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 73 of 81 Page ID #:115
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 74 of 81 Page ID #:116
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 75 of 81 Page ID #:117
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 76 of 81 Page ID #:118
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 77 of 81 Page ID #:119
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 78 of 81 Page ID #:120
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 79 of 81 Page ID #:121
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 80 of 81 Page ID #:122
Case 2:21-cv-00654-JAK-E Document 7-1 Filed 01/25/21 Page 81 of 81 Page ID #:123
